 



 

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

JELLICO community hospital, INC.

 

AND

 

CAREPLUS RURAL HEALTH CLINIC, LLC

 

AND

 

JELLICO MEDICAL CENTER, INC.

 

AND

 

COMMUNITY HOSPITAL CORPORATION

 

AND

 

RENNOVA HEALTH INC.

 

February 22, 2019

 



 

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. PURCHASE OF ASSETS 2   1.1 Assets 2   1.2 Excluded Assets
3   1.3 Assumed Liabilities 4   1.4 Excluded Liabilities 4   1.5 Purchase Price
6   1.6 Net Working Capital, Estimates and Audits 6   1.7 Physical Inventory 7  
1.8 Transition Patients 8   1.9 Meaningful Use Funds 9   1.10 Prorations 10 2.
CLOSING 10   2.1 Closing 10   2.2 Actions of Sellers at Closing 10   2.3 Actions
of Buyer at Closing 12 3. REPRESENTATIONS AND WARRANTIES OF SELLERS 12   3.1
Existence and Capacity; Subsidiaries 12   3.2 Powers; Consents; Absence of
Conflicts With Other Agreements, Etc. 13   3.3 Binding Agreement 13   3.4
Financial Statements 13   3.5 Certain Post-Balance Sheet Results 14   3.6
Licenses 14   3.7 Medicare Participation/Accreditation/Compliance 15   3.8
Regulatory Compliance 15   3.9 Equipment 16   3.10 Real Property 16   3.11 Title
17   3.12 Employee Benefit Plans 17   3.13 Litigation or Proceedings 17   3.14
Environmental Laws 18

 

- i -

 

 

  3.15 Taxes 18   3.16 Employee Relations 19   3.17 The Contracts 19   3.18
Supplies 19   3.19 Insurance 20   3.20 Third Party Payor Cost Reports 20   3.21
Medical Staff Matters 20   3.22 Condition of Assets 20   3.23 Certificates of
Need 21   3.24 Regulatory Compliance 21   3.25 Information Privacy and Security
Compliance 21   3.26 Intellectual Property 22 4. REPRESENTATIONS AND WARRANTIES
OF BUYER 22   4.1 Existence and Capacity 22   4.2 Powers; Consents; Absence of
Conflicts with Other Agreements, Etc. 23   4.3 Binding Agreement 23   4.4
Availability of Funds 23   4.5 Buyer Acknowledgement 23 5. COVENANTS OF SELLERS
PRIOR TO CLOSING 24   5.1 Access and Information 24   5.2 Operations 24   5.3
Negative Covenants 24   5.4 Governmental Approvals 25   5.5 No-Shop Clause 25  
5.6 Efforts to Close 25   5.7 Quality Reporting 26 6. COVENANTS OF BUYER PRIOR
TO CLOSING 26   6.1 Governmental Approvals 26   6.2 Efforts to Close 26 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER 26   7.1
Representations/Warranties; Covenants 26   7.2 Governmental Approvals 27   7.3
Actions/Proceedings 27

 

- ii -

 

 

  7.4 Insolvency 27   7.5 Vesting/Recordation 27   7.6 Closing Deliveries 27  
7.7 No Material Adverse Effect 27 8. conditions precedent to obligations of
sellers 27   8.1 Representations/Warranties; Covenants 27   8.2 Governmental
Approvals 28   8.3 Actions/Proceedings 28   8.4 Insolvency 28   8.5 Closing
Deliveries 28 9. SELLER’S COVENANT NOT TO COMPETE 28   9.1 Non-Compete 28   9.2
Enforcement 29 10. ADDITIONAL AGREEMENTS 29   10.1 Allocation of Purchase Price
29   10.2 Termination Prior to Closing 29   10.3 Post-Closing Access to
Information 30   10.4 Preservation and Access to Records After the Closing 30  
10.5 Tax and Medicare Effect 30   10.6 Reproduction of Documents 31   10.7
Cooperation on Tax Matters 31   10.8 Cost Report Matters 31   10.9 Misdirected
Payments, Etc. 32   10.10 Employee Matters 32   10.11 WARN Act Compliance 33  
10.12 Indigent Care Policies 33   10.13 Medical Staff Privileges 33   10.14 Use
of Controlled Substance Permits 33   10.15 Transition Services Agreement 33  
10.16 Use of Excluded Marks 34   10.17 Access to Records Including as to
Recovery and Audit Information 34   10.18 Tax Abatement. 34   10.19 Excluded
Equipment 34

 

- iii -

 

 

11. INDEMNIFICATION 35   11.1 Indemnification by Buyer 35   11.2 Indemnification
by Sellers 35   11.3 Limitations 35   11.4 Notice and Control of Litigation 36  
11.5 Notice of Claim 36   11.6 Mitigation 36   11.7 Exclusive Remedy 37 12.
MISCELLANEOUS 37   12.1 Additional Assurances 37   12.2 Third Party Consents 37
  12.3 Consents, Approvals and Discretion 37   12.4 Legal Fees and Costs 37  
12.5 Choice of Law 38   12.6 Benefit/Assignment 38   12.7 No Brokerage 38   12.8
Cost of Transaction 38   12.9 Confidentiality 38   12.10 Public Announcements 39
  12.11 Waiver of Breach 39   12.12 Notice 39   12.13 Severability 40   12.14
Gender and Number 40   12.15 Divisions and Headings 40   12.16 Survival 40  
12.17 Affiliates 40   12.18 Waiver of Jury Trial 40   12.19 Effective Time 41  
12.20 No Inferences 41   12.21 No Third Party Beneficiaries 41   12.22
Enforcement of Agreement 41   12.23 Entire Agreement/Amendment 41   12.24 Seller
Guarantor Guaranty 41   12.25 Buyer Guarantor Guaranty 42   12.26 Risk of Loss
42   12.27 Sellers’ Knowledge 42   12.28 Material Adverse Effect 42

 

- iv -

 

 

EXHIBITS

 

Description   Exhibit       Limited Power of Attorney   A Use & Concession
Agreement   B

 

SCHEDULES

 

Description   Schedules       Owned Real Property   1.1(a)(i) Leased Real
Property   1.1(a)(ii) Excluded Assets   1.2 Excluded Contracts   1.2(j)
Remaining Liabilities   1.3(d) Excluded Liabilities   1.4 Financial Statements  
3.4 Certain Post Balance Sheet Results   3.5 Licenses   3.6 Medicare
Participation/Accreditation/Compliance   3.7 Regulatory Compliance   3.8
Equipment   3.9 Employee Benefit Plans   3.12 Litigation or Proceedings   3.13
Environmental Laws   3.14 Taxes   3.15 Employee Relations   3.16 Insurance  
3.19 Third Party Payor Cost Reports   3.20 Medical Staff Matters   3.21
Certificates of Need   3.23 Intellectual Property   3.26 Non-Compete   9.1
Excluded Equipment   10.19 Brokers   12.8 Sellers’ Knowledge   12.27

 

- v -

 

 

GLOSSARY OF DEFINED TERMS

 

Defined Term   Section       Affiliate   12.17 AG Approval   5.4 Agreement  
Introduction Allocation   10.1 Applications   3.23 Assets   1.1 Assignments of
Leases   2.2(a) Assumed Liabilities   1.3 Balance Sheet Date   3.4(a) Basket
Amount   11.3 Benefit Plans   3.12 Buyer   Introduction Buyer Entities   12.6
Buyer Guarantor   Introduction Buyer Indemnified Parties   11.2 CarePlus
Location   2.2(n) CERCLA   3.14 Certificate of Need   3.23 CHC   1.2(f) CIHQ  
3.7 Clinic Seller   Introduction Closing   2.1 Closing Date   2.1 CMS   1.4(l)
COBRA   1.3(d) Code   3.12 Contracts   3.17 Control   12.17 Deposit   1.5(a) DRG
Transition Patients   1.8(a) Effective Time   2.1 Employee Accrual   1.6(a)
Environmental Laws   3.14 ERISA   3.12 Excluded Assets   1.2 Excluded Equipment
  10. Excluded Intellectual Property   3.26(d) Excluded Liabilities   1.4
Excluded Marks   1.2(f) Exemption Certificate   3.23 Financial Statements   3.4
GAAP   3.4 Government Entity   3.8 Hazardous Substances   3.14

 

- vi -

 

 

GLOSSARY OF DEFINED TERMS

 

Defined Term   Section       Hospital   Recital A Hospital Landlord   1.1(a)
Hospital Lease   1.1(a) Hospital Seller   Introduction HQI Program   5.7
Indemnified Party   11.4 Indemnifying Party   11.4 Information Privacy or
Security Laws   3.25(c) Intellectual Property   3.26(c) Leased Real Property  
1.1(a) Licenses   3.6 Material Adverse Effect   12.28 Medical Staff   3.21 MU
Payments   1.9(a) Net Working Capital   1.6(a) Owned Personal Property   1.1(b)
Owned Real Property   1.1(a) Permitted Encumbrances   3.10(a) Personal
Information   3.25(c) PIP   1.8(c) Post-Effective Time Periods   1.8(b)
Pre-Effective Time Periods   1.8(a) Prohibited Business   9.1 Purchase Price  
1.5 Purchased Inventory   1.7 PYA   1.6(c) RCRA   3.14 Real Property   1.1(a)
Records   10.4 Restricted Area   9.1 Seller or Seller   Introduction Seller Cost
Reports   10.8 Seller Entities   12.6 Seller Guarantor   Introduction Seller
Indemnified Parties   11.1 Sellers’ knowledge   12.27 Straddle Period   1.9(c)
Survival Period   12.16 Tax or Taxes   3.15 TDH   3.6 Transition Patients   1.8
Transition Services   1.8 Value of Inventory   1.7 WARN Act   10.11

 

- vii -

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
February 22, 2019, by and among (i) JELLICO COMMUNITY HOSPITAL, INC., a
Tennessee corporation (“Hospital Seller”), and CAREPLUS RURAL HEALTH CLINIC,
LLC, a Kentucky limited liability company (“Clinic Seller”) (Hospital Seller and
Clinic Seller are each sometimes referred to as a “Seller” and collectively as
the “Sellers”), (ii) JELLICO MEDICAL CENTER, INC., a Tennessee corporation
(“Buyer”), (iii) COMMUNITY HOSPITAL CORPORATION, a Texas non-profit corporation
(“Seller Guarantor”), and (iv) RENNOVA HEALTH, INC., a Florida corporation
(“Buyer Guarantor”).

 

RECITALS:

 

A. Sellers operate an acute care hospital known as Jellico Community Hospital,
located at 188 Hospital Lane, Jellico, TN 37762, and businesses related thereto,
including a rural health clinic located at 993 Highway 25, Williamsburg,
Kentucky, and other outpatient care facilities and ancillary services
(collectively referred to as the “Hospital”).

 

B. Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers,
substantially all of the assets of Sellers which are directly or indirectly
related to, necessary for, or used in connection with, the operation of the
Hospital, on the terms and conditions set forth in this Agreement.

 

C. Seller Guarantor is a party to this Agreement for purposes of guaranteeing
certain obligations of Sellers as set forth herein.

 

D. Buyer Guarantor is a party to this Agreement for purposes of guaranteeing
certain obligations of Sellers as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the premises and the agreements,
covenants, representations, and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are forever
acknowledged and confessed, the parties hereto agree as follows:

 

   

 

 

1. PURCHASE OF ASSETS.

 

1.1 Assets. Subject to the terms and conditions of this Agreement, as of the
Closing (as defined in Section 2.1 hereof), Sellers agree to sell, convey,
transfer and deliver to Buyer, and Buyer agrees to purchase, all right, title
and interest of Sellers in and to all of the assets of every kind and nature,
whether real, personal or mixed, tangible or intangible, owned or used by
Sellers in connection with, or otherwise associated with, the operation of the
Hospital, other than the Excluded Assets (hereinafter defined), free and clear
of all liabilities, claims, liens, security interests and restrictions other
than the Assumed Liabilities and the Permitted Encumbrances, which assets shall
include, without limitation, the following (the “Assets”):

 

(a) Fee simple title to the real property described on Schedule 1.1(a)(i)
hereto, together with all improvements, any construction in progress, and any
other buildings and fixtures thereon, and all rights, privileges and easements
appurtenant thereto, including appurtenant rights in and to any public streets
or rights of way (collectively, the “Owned Real Property”), and leasehold title
to the real property that is leased to Sellers pursuant to the leases described
on Schedule 1.1(a)(ii) hereto (collectively, the “Leased Real Property”; the
Owned Real Property and the Leased Real Property being referred to herein as the
“Real Property”), including, without limitation, the Facility Lease Agreement
dated May 1, 2015, between the City of Jellico (“Hospital Landlord”) and
Hospital Seller (the “Hospital Lease”);

 

(b) all tangible personal property that is owned by Sellers, including, without
limitation, all major, minor or other equipment, vehicles, furniture and
furnishings (the “Owned Personal Property”);

 

(c) the Purchased Inventory;

 

(d) assumable deposits, prepaid expenses and claims for refunds;

 

(e) all claims, causes of action, and judgments in favor of Sellers relating to
the condition of the Assets and, to the extent assignable by Sellers, all
warranties (express or implied) and rights and claims assertable by (but not
against) Sellers related to the Assets;

 

(f) all financial, patient, medical staff and personnel records relating to the
Hospital (including, without limitation, all equipment records, medical
administrative libraries, medical records, documents, catalogs, books, records,
files, operating manuals and current personnel records);

 

(g) [Deleted];

 

(h) Sellers’ Medicare and Medicaid provider numbers and all rights under the
corresponding Medicare and Medicaid provider agreements, to the extent
transferable;

 

(i) all licenses, permits, certificates, certificates of need, registrations and
accreditations, to the extent assignable, held by Sellers relating to the
ownership, development, and operation of the Hospital (including, without
limitation, any pending or approved governmental approvals);

 

(j) except for the Excluded Marks, all names, trade names, trademarks and
service marks (or variations thereof) associated with the Hospital, all goodwill
associated therewith, and all applications and registrations associated
therewith;

 

(k) all goodwill associated with the Hospital and the Assets;

 

(l) the assets owned by Affiliates (as defined in Section 12.17 below) of Seller
which are primarily used in connection with the operations of the Hospital; and

 

 - 2 - 

 

 

(m) the interest of Sellers in all property of the foregoing types, arising or
acquired in the ordinary course of the business of Sellers in respect of the
Hospital between the date hereof and the Closing.

 

1.2 Excluded Assets. Those assets of Sellers described below, together with any
assets described on Schedule 1.2 hereto, shall be retained by Sellers
(collectively, the “Excluded Assets”) and shall not be conveyed to Buyer:

 

(a) cash and cash equivalents;

 

(b) all amounts payable to Sellers in respect of third party payors pursuant to
retrospective settlements (including, without limitation, pursuant to Medicare,
Medicaid and TriCare/CHAMPUS cost reports filed or to be filed by Sellers for
periods prior to the Effective Time (hereinafter defined) and retrospective
payment of claims that are the subject of CMS Recovery Audit Contractor appeals)
and all appeals and appeal rights of Sellers relating to such settlements,
including cost report settlements, for periods prior to the Effective Time;

 

(c) all records relating to the Excluded Assets and the Excluded Liabilities (as
defined below) to the extent that Buyer does not need the same in connection
with the ongoing activities of the Hospital, the Assets, or the Assumed
Liabilities (as defined below), as well as all records which by law Seller or
their Affiliates are required to maintain in their possession; provided,
however, that in the latter case, copies of such records may be made available
upon the reasonable request of Buyer;

 

(d) any reserves or prepaid expenses related to Excluded Assets and Excluded
Liabilities (such as prepaid legal expenses or insurance premiums);

 

(e) all accounts receivable arising from the rendering of services to patients
at the Hospital, billed and unbilled, recorded or unrecorded, with collection
agencies or otherwise, accrued and existing in respect of services rendered
prior to the Effective Time;

 

(f) any and all names, symbols, trademarks, logos or other symbols used in
connection with the Hospital and the Assets which include the names “Community
Hospital Corporation,” “CHC” or any variants thereof or any other names which
are proprietary to Community Hospital Corporation (“CHC”) or its Affiliates
(other than Sellers) (the “Excluded Marks”);

 

(g) receivables from or obligations with Sellers or their Affiliates;

 

(h) all insurance proceeds arising in connection with the operation of the
Hospital or the Assets prior to the Effective Time and all insurance proceeds
arising in connection with the Excluded Assets and the Excluded Liabilities;

 

(i) any computer software and programs which are proprietary to CHC or CHC’s
Affiliates;

 

(j) all of CHC’s proprietary manuals, marketing materials, policy and procedure
manuals, standard operating procedures and marketing brochures, data and studies
or analyses, any contracts, commitments or agreements that are available only to
Sellers by reason of its being an Affiliate of CHC, and any other such
contracts, commitments or agreements that are not Contracts, including, without
limitation, those set forth on Schedule 1.2(j);

 

 - 3 - 

 

 

(k) all rights in connection with and the assets of Sellers’ employee benefit
plans;

 

(l) all documents, records, operating manuals and film (in format) pertaining to
the Hospital which are proprietary to CHC or CHC’s Affiliates or which by law
Sellers or their Affiliates are required to retain; provided, however, that in
the latter case, copies of such records may be made available upon the
reasonable request of Buyer;

 

(m) all obligations between Sellers and/or between Sellers and Seller Guarantor;

 

(n) all equity interests in Clinic Seller and Jellico Healthcare Associates,
LLC; and

 

(o) all rights of Sellers under this Agreement and its related documents.

 

1.3 Assumed Liabilities. In connection with the conveyance of the Assets to
Buyer, Buyer agrees to assume, as of the Effective Time, the future payment and
performance of the following liabilities (the “Assumed Liabilities”) of Sellers:

 

(a) [Deleted];

 

(b) [Deleted];

 

(c) obligations and liabilities as of the Effective Time in respect of accrued
vacation, holiday, and sick pay of Sellers’ employees at the Hospital who are
hired by Buyer as of the Effective Time, and related taxes; and

 

(d) all remaining liabilities and obligations to former employees or qualified
beneficiaries of any Seller under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), after such Seller ceases to provide any group
health plan to its employees, as set forth on Schedule 1.3(d).

 

1.4 Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume and under no circumstances shall Buyer be obligated to pay or assume, and
neither the Assets nor any other assets of Buyer shall be or become liable for
or subject to any liability, indebtedness, commitment, or obligation of Sellers,
whether known or unknown, fixed or contingent, recorded or unrecorded, currently
existing or hereafter arising or otherwise (collectively, the “Excluded
Liabilities”), including, without limitation, the following Excluded
Liabilities:

 

(a) any debt, obligation, expense or liability of Sellers that is not an Assumed
Liability;

 

 - 4 - 

 

 

(b) claims or potential claims for medical malpractice or general liability
arising from events that occurred prior to the Effective Time;

 

(c) those claims and obligations (if any) specified in Schedule 1.4 hereto;

 

(d) any liabilities associated with or arising out of any of the Excluded
Assets;

 

(e) liabilities or obligations of Sellers in respect of periods prior to the
Effective Time arising under the terms of the Medicare, Medicaid,
TriCare/CHAMPUS, Blue Cross, or other third party payor programs, and any
liability arising pursuant to the Medicare, Medicaid, TriCare/CHAMPUS, Blue
Cross, or any other third party payor programs as a result of the consummation
of any of the transactions contemplated under this Agreement;

 

(f) any liability or obligation of Sellers for Taxes, including, without
limitation, (i) any Taxes arising as a result of Sellers’ operation of the
Hospital or ownership of the Assets prior to the Effective Time, (ii) any
property Taxes which are the obligation of Sellers pursuant to Section 1.9, and
(iii) any liability of Sellers for the unpaid Taxes of any individual, entity or
other party under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise;

 

(g) liability for any and all claims by or on behalf of Sellers’ employees
relating to periods prior to the Effective Time including, without limitation,
liability for any severance payments, pension, profit sharing, deferred
compensation, or any other employee health and welfare benefit plans, liability
for any EEOC claim, ADA claim, FMLA claim, wage and hour claim, unemployment
compensation claim, or workers’ compensation claim (provided, however, that this
clause (g) shall not apply to any and all employee benefits constituting Assumed
Liabilities);

 

(h) any obligation or liability accruing, arising out of, or relating to any
federal, state or local investigations of, or claims or actions against, Sellers
or any of their Affiliates or any of their employees, medical staff, agents,
vendors or representatives with respect to acts or omissions prior to the
Effective Time;

 

(i) any civil or criminal obligation or liability accruing, arising out of, or
relating to any acts or omissions of Seller, their Affiliates or their
directors, officers, employees and agents claimed to violate any constitutional
provision, statute, ordinance or other law, rule, regulation, interpretation or
order of any Governmental Entity (as defined in Section 3.8);

 

(j) liabilities or obligations arising as a result of any breach by Sellers at
any time of any contract or commitment that is not assumed by Buyer;

 

(k) liabilities or obligations arising out of any breach by Sellers prior to the
Effective Time of any Contract;

 

(l) any recoupment with respect to periods prior to Closing in connection with
audits performed by Zone Program Integrity Contractors, Medicare Recovery Audit
Contractors, or other contractors or auditors pursuant to authority delegated by
The Centers for Medicare and Medicaid Services (“CMS”), the OIG, or state
agencies;

 

 - 5 - 

 

 

(m) any liabilities or obligations relating to information requests,
proceedings, subpoenas or production requests brought or made by third parties
with respect to the compliance prior to Closing of any of the Assets (to the
extent such Assets are not modified, altered or reconstructed after the Closing)
with the requirements of the Americans with Disabilities Act, as amended, and
Section 504 of the Rehabilitation Act of 1973;

 

(n) any liabilities or obligations relating to or arising from any Environmental
Condition relating to any of the Assets occurring or in existence prior to the
Closing or any noncompliance by Sellers, or any Affiliate of Sellers, with
respect to any Environmental Law; and

 

(o) any debt, obligation, expense, or liability of Sellers arising out of or
incurred solely as a result of any transaction of Sellers occurring after the
Effective Time or for any violation by Sellers of any law, regulation, or
ordinance at any time.

 

Sellers hereby acknowledge and agree that they are retaining, and are liable
for, the Excluded Liabilities, and shall pay, discharge and perform all such
Excluded Liabilities promptly when due.

 

1.5 Purchase Price. The purchase price (the “Purchase Price”) for the Assets
shall be (i) $500,000.00; plus (ii) the amount of the Net Working Capital (as
defined in Section 1.6(a)) as of the Effective Time. The Purchase Price shall be
calculated as of the Closing based upon the estimated Net Working Capital (as
determined in accordance with Section 1.6(b)).

 

(a) The Purchase Price will be paid and satisfied as follows: Concurrently with
the execution of this Agreement, the Buyer will pay to Jellico Community
Hospital, Inc. by wire transfer to the bank account of Jellico Community
Hospital, Inc., the sum of $50,000.00 (hereinafter, in this section, called the
“Deposit”) as a deposit. The Deposit will held by Jellico Community Hospital,
Inc. and will be dealt with in accordance with the following provisions: (i) if
the Closing as contemplated by this Agreement is consummated, the Deposit will
be applied toward satisfaction of the Purchase Price; (ii) if the Closing is not
completed because any of the conditions to Closing set out in Article 7 of this
Agreement are not met (unless the failure results primarily from Buyer breaching
any representation, warranty, or covenant herein), the Deposit shall be returned
to the Buyer; (iii) if the Closing is not completed for any other reason, then
the Deposit will be forfeited and retained by Jellico Community Hospital, Inc.
Buyer shall pay the Purchase Price less the Deposit to Sellers at Closing, by
wire transfer of immediately available funds to an account designated by
Sellers. The Purchase Price shall be adjusted after the Closing in accordance
with Section 1.6 to reflect the actual Net Working Capital as of the Effective
Time (as determined in accordance with Section 1.6(b)).

 

1.6 Net Working Capital, Estimates and Audits.

 

(a) Net Working Capital. As used herein, the term “Net Working Capital” shall
mean the value of Purchased Inventory, minus accrued liabilities for vacation
and holiday benefits for employees of Sellers who are hired by Buyer (the
“Employee Accrual”); provided, however, that in no event shall Net Working
Capital be less than $0.00.

 

 - 6 - 

 

 

(b) Estimates and Adjustments. At least three (3) business days prior to
Closing, Sellers shall deliver to Buyer a reasonable estimate of the Employee
Accrual containing reasonable detail and supporting documents showing the
derivation of such estimate. The inventory shall be determined in accordance
with Section 1.7 below. Within thirty (30) days after the Closing, Sellers shall
deliver to Buyer their determination of the actual Net Working Capital as of the
Effective Time (using the method set forth in Section 1.7 to determine the value
of the inventory). Each party shall have full access to the financial books and
records pertaining to the Hospital to confirm or audit Net Working Capital
computations. Should Buyer disagree with Sellers’ determination of actual Net
Working Capital as of the Effective Time, Buyer shall notify Sellers within
thirty (30) days after Sellers’ delivery of Sellers’ determination of Net
Working Capital. If Sellers and Buyer fail to agree within thirty (30) days
after Buyer’s delivery of notice of disagreement on the amount of Net Working
Capital, such disagreement shall be resolved in accordance with the procedure
set forth in Section 1.6(c), which shall be the sole and exclusive remedy for
resolving accounting disputes relative to the determination of Net Working
Capital. The Purchase Price shall be increased or decreased based on actual Net
Working Capital as of the Effective Time, and within five (5) business days
after determination thereof any increase shall be paid in cash by Buyer to
Sellers, and any decrease shall be paid in cash to Buyer by Sellers.

 

(c) Dispute of Adjustments. In the event that Sellers and Buyer are not able to
agree on the actual Net Working Capital within thirty (30) days after Buyer’s
delivery of notice of disagreement, Sellers and Buyer shall each have the right
to require that such disputed determination be submitted to Pershing, Yoakley &
Associates, PC (“PYA”) for computation or verification in accordance with the
provisions of this Agreement. PYA shall review the matters in dispute and,
acting as arbitrators, shall promptly decide the proper amounts of such disputed
entries (which decision shall also include a final calculation of Net Working
Capital). The submission of the disputed matter to PYA shall be the exclusive
remedy for resolving accounting disputes relative to the determination of Net
Working Capital. PYA’s determination shall be binding upon Sellers and Buyer,
absent fraud or manifest error. PYA’s fees and expenses shall be borne equally
by Sellers and Buyer.

 

(d) Tax Treatment. For income Tax purposes, unless otherwise required by
applicable law, Buyer and Sellers agree to treat all payments made under this
Section 1.6 (other than the fees and expenses of PYA) as adjustments to the
Purchase Price.

 

1.7 Physical Inventory. Based on the physical inventory of the supplies and
pharmaceuticals of the Sellers that was conducted on January 28-30, 2019, as
adjusted to remove any items related to the Sellers’ discontinued labor and
delivery services and expired items (said supplies and inventory, as adjusted,
is herein the “Purchased Inventory”), the parties agree that the value of the
Purchased Inventory is $349,336.19 (the “Value of the Inventory”); provided,
however, that Buyer shall have the opportunity to confirm the existence of such
Purchased Inventory within the three (3) business days prior to Closing. At
Closing, the amount of the Value of Inventory shall be increased or decreased,
as appropriate, to reflect (i) the value of any additions to, or the value of
any deletions from, the inventory between the date of Sellers’ physical
inventory by Buyer and the Closing Date, and (ii) any items related to the
Sellers’ discontinued labor and delivery services and expired items not
previously removed from the calculation of the Purchased Inventory.

 

 - 7 - 

 

 

1.8 Transition Patients. To compensate Sellers for services rendered and
medicine, drugs and supplies provided prior to the Effective Time (the
“Transition Services”) with respect to patients who are admitted to the Hospital
prior to the Effective Time but who are not discharged until on or after the
Effective Time (such patients being referred to herein as the “Transition
Patients”), the parties shall take the following actions:

 

(a) Medicare, Medicaid, CHAMPUS/TRICARE and Other DRG Transition Patients. As
soon as practicable after the Closing Date, Sellers shall deliver to Buyer a
statement itemizing the Transition Services provided by Sellers to patients
whose medical care is paid for, in whole or in part, by Medicare, Medicaid,
CHAMPUS/TRICARE, Blue Cross or any other third party payer who pays on a DRG,
case rate or other similar basis (the “DRG Transition Patients”). Buyer shall
pay to Sellers an amount equal to (i) the total reimbursement (including DRG,
outlier payments, disproportionate share payments, capital and any deposits,
deductibles or co-payments received by Buyer) per the remittance advice received
by Buyer on behalf of a DRG Transition Patient, multiplied by a fraction, the
numerator of which shall be the total charges for the Transition Services
provided to such DRG Transition Patient by Sellers prior to the Effective Time,
and the denominator of which shall be the sum of the total charges for all
services provided to such DRG Transition Patient both prior to and after the
Effective Time, minus (ii) any deposits, deductibles or co-payments made by such
DRG Transition Patients to Seller prior to the Effective Time. Sellers shall
provide Buyer with all information required to properly bill the DRG Transition
Patients for the Transition Services, including the information described in
(ii) above.

 

(b) Other Patients. As of the Effective Time, Sellers shall prepare and send
cut-off billings for all patients not covered by Section 1.8(a).

 

(c) Remittances (Including PIP or Pass-Through Payments). If Buyer or any of its
Affiliates receives or collects any funds (whether from patients, third-party
payors, governmental entities, group purchasing organizations, suppliers, or any
other individual or entity) relating to any of the Excluded Assets, any accounts
receivable related to services rendered by Seller prior to the Effective Time,
or any other funds attributable to the operation of the Hospital prior to the
Effective Time (including, without limitation, amounts from the Medicare program
for periodic interim payments (“PIP”) or costs paid for on a pass-through basis,
such as capital costs, associated with the operation of the Hospital prior to
the Effective Time), then in any such event, Buyer shall tender the amount
applicable to the Excluded Assets or the period prior to the Effective Time to
Sellers within ten (10) business days of receipt. If Sellers or any of their
Affiliates receives or collects any funds (whether from patients, third-party
payors, governmental entities, group purchasing organizations, suppliers, or any
other individual or entity) relating to any of the Assets, any accounts
receivable related to services rendered by Buyer subsequent to the Effective
Time, or any other funds attributable to the operation of the Hospital
subsequent to the Effective Time (including, without limitation, amounts from
the Medicare program for PIP or pass-through costs, such as capital costs,
associated with the operation of the Hospital subsequent to the Effective Time),
then in any such event, Sellers shall tender the amount applicable to the Assets
or the period subsequent to the Effective Time to Buyer within ten (10) business
days of receipt. It is the intent of the parties that each of Buyer and Sellers
shall receive such funds (including, without limitation, PIP payments and
pass-through costs payments, including capital costs) as are applicable to the
period of time the Hospital was or is operated by such party.

 

(d) Timing; Dispute Resolution. All payments required by this Section 1.8 shall
be made within ten (10) business days of the applicable party’s receipt of
payment with respect to a Transition Patient, accompanied by copies of
remittances and other supporting documentation as reasonably required by
Sellers. In the event that Buyer and Sellers are unable to agree on any amount
to be paid under this Section 1.8, then such amount shall be determined by PYA
at the parties’ joint expense.

 

 - 8 - 

 

 

1.9 Meaningful Use Funds.

 

(a) Matters Relating to Pre-Effective Time Meaningful Use Funds. Sellers or CHC
(or an Affiliate of CHC) shall be responsible for preparing, certifying and
attesting for meaningful use payments (“MU Payments”) under the Health
Information Technology for Economic and Clinical Health Act in respect of the
Hospital relating to periods ending on or prior to the Effective Time
(“Pre-Effective Time Periods”), and Sellers shall be entitled to any such MU
Payments relating to Pre-Effective Time Periods. Buyer shall pay to Sellers any
amount received by Buyer or any of its Affiliates in respect of such MU Payments
relating to Pre-Effective Time Periods within ten (10) days of receipt thereof
by Buyer or any of its Affiliates.

 

(b) Matters Relating to Post-Effective Time Meaningful Use Funds. Buyer shall be
responsible for preparing, certifying and attesting for MU Payments in respect
of the Hospital relating to periods ending after the Effective Time
(“Post-Effective Time Periods”), and Buyer shall be entitled to any such MU
Payments relating to Post-Effective Time Periods. Sellers shall pay to Buyer any
amount received by Sellers or any of their Affiliates in respect of such MU
Payments relating to Post-Effective Time Periods within ten (10) days of receipt
thereof by Sellers or any of their Affiliates.

 

(c) Straddle Periods. For purposes of paragraphs (a) and (b) above, if the
measurement period for a MU Payment that includes the Closing Date does not
terminate prior to the Effective Time (a “Straddle Period”), then the MU Payment
for the Straddle Period shall be allocated between Seller and Buyer in the
following manner: (i) Sellers shall be entitled to receive the portion of the MU
Payment attributable to the period prior to the Effective Time, which shall
equal the MU Payment for the entire Straddle Period multiplied by a fraction,
the numerator of which is the total number of days in the Straddle Period prior
to the Effective Time and the denominator of which is the total number of days
in the Straddle Period; and (ii) Buyer shall be entitled to receive the portion
of the MU Payment attributable to the period following the Effective Time, which
shall equal the MU Payment for the entire Straddle Period multiplied by a
fraction, the numerator of which is the total number of days in the Straddle
Period from the Effective Time to the end of the Straddle Period and the
denominator of which is the total number of days in the Straddle Period.

 

(d) MU Payment Reconciliation. The parties agree that, in the event of a
determination by any governmental payor that MU Payments previously received by
the parties are adjusted or otherwise revised, the repayment (in case of a
reduction of MU Payments previously made) or receipt (in case of an increase of
MU Payments previously made) of funds relating to prior MU Payments shall,
notwithstanding the prior settlement of the MU Payments in accordance with this
Section 1.9, be reconciled and remitted, with reasonable promptness, to the
appropriate party based on the application of this Section 1.9 to such
adjustment to the MU Payments.

 

 - 9 - 

 

 

(e) Late Payments. In the event that any payment required to be made hereunder
is not made within the time period required by this Section 1.9, the party
obligated to make such payment shall also be obligated to pay interest on such
payment from the date such payment should have been made to the date of payment
at the rate of interest equal to 200 basis points over the prime rate as quoted
in the Money Rates section of The Wall Street Journal from time to time.

 

1.10 Prorations. Except as otherwise provided herein (for example, in the
determination of Net Working Capital) or as settled at the Closing, within
thirty (30) days after the Closing Date (hereinafter defined), Seller and Buyer
shall prorate as of the Effective Time any amounts which become due and payable
on or after the Closing Date with respect to (i) the Contracts, (ii) real or
personal property Taxes imposed on or with respect to the Assets for any taxable
period that begins before and ends after the Closing Date, and (iii) all
utilities servicing any of the Assets, including water, sewer, telephone,
electricity and gas service. Any such amounts which are not available within
thirty (30) days after the Closing Date shall be similarly prorated as soon as
practicable thereafter. For the avoidance of doubt, all Taxes (including real
property and personal property Taxes) imposed on or with respect to the Assets
for taxable periods ending prior to the Closing Date shall be solely the
responsibility of Seller.

 

2. CLOSING.

 

2.1 Closing. Subject to the satisfaction or waiver by the appropriate party of
all of the conditions precedent to Closing specified in Sections 8 and 9 hereof,
the consummation of the transactions contemplated by and described in this
Agreement (the “Closing”) shall take place on March 1, 2019, provided that if
such conditions precedent are not satisfied by March 1, 2019, the Closing may be
extended upon until March 4, 2019, or such other date as the parties may
mutually agree (the date of consummation is referred to herein as the “Closing
Date”). The Closing shall be effective as of 12:00:01 a.m., local time, on the
Closing Date, or such other time as the parties may mutually designate in
writing (such time, the “Effective Time”).

 

2.2 Actions of Sellers at Closing. At the Closing and unless otherwise waived in
writing by Buyer, Sellers shall deliver to Buyer the following:

 

(a) A deed containing special warranty of title, fully executed by the
appropriate Seller in recordable form and otherwise in a form reasonably
acceptable to Buyer, conveying to Buyer fee simple title to the Owned Real
Property, and Assignments of Leases, fully executed by the appropriate Seller,
assigning to Buyer leasehold title to the Leased Real Property (the “Assignments
of Leases”), subject only to the Permitted Encumbrances (hereinafter defined);

 

(b) An amendment to the Hospital Lease adding two (2) additional renewal terms
of ten (10) years each, in form and substance acceptable to Buyer, and executed
by Hospital Landlord, along with a consent from Hospital Landlord for the
transactions contemplated hereby;

 

(c) A General Assignment, Conveyance and Bill of Sale, fully executed by the
appropriate Seller, conveying to Buyer title to all tangible and intangible
personal property that is owned by such Seller and a part of the Assets, free
and clear of all liabilities, claims, liens, security interests and restrictions
other than the Assumed Liabilities;

 

 - 10 - 

 

 

(d) [Deleted];

 

(e) A Use and Concession Agreement for the use of the information technology
software and equipment which is the subject of the Master Lease Agreement
between First American Commercial Bancorp, Inc. , Community Hospital Corporation
and Jellico Community Hospital, Inc., dated May 4, 2015 (as amended by the
parties thereto), which Use and Concession Agreement shall be in substantially
in the form of Exhibit B, along with a consent from First American (or its
successor lessor, as applicable) in form acceptable to Buyer which acceptance
shall not be unreasonably withheld, permitting Buyer’s use of such software and
equipment during the term of the Use and Concession Agreement;

 

(f) Copies of resolutions duly adopted by the Board of Directors or appropriate
governing body of each of the Sellers and Seller Guarantor, authorizing and
approving the performance of the transactions contemplated hereby and the
execution and delivery of this Agreement and the documents described herein,
certified as true and of full force as of the Closing, by the appropriate
officers of each Seller and Seller Guarantor, respectively;

 

(g) Certificates of the President or a Vice President of each Seller and Seller
Guarantor, certifying that each covenant and agreement of such Seller and Seller
Guarantor to be performed prior to or as of the Closing pursuant to this
Agreement has been performed and each representation and warranty of such Seller
is true and correct on the Closing Date, as if made on and as of the Closing;

 

(h) Certificates of incumbency for the respective officers of each Seller and
Seller Guarantor executing this Agreement or making certifications for the
Closing dated as of the Closing Date;

 

(i) Certificates of existence and good standing of each Seller and Seller
Guarantor from the state in which it is formed or incorporated, dated the most
recent practical date prior to the Closing;

 

(j) Evidence of filing of UCC termination statements and other releases with
respect to all liens that must be released at or prior to Closing or pay-off
letter(s) in form acceptable to Buyer;

 

(k) All forms required for the termination or assignment of any trade names used
by Seller in the operation of the Hospital and registered in any state in which
such Seller does business, fully executed by such Seller;

 

(l) A non-foreign affidavit with respect to such Seller, dated as of the Closing
Date, in form and substance required under the Treasury Regulations issued
pursuant to Section 1445 of the Code and reasonably satisfactory to Buyer;

 

(m) A consent and/or amendment to the current lease of the space occupied by the
CarePlus Center in Williamsburg, Kentucky (the “CarePlus Location”), or a
replacement of such lease (in either case, on terms reasonably acceptable to
Buyer), that excuses Buyer from liability for any pre-Closing rent obligations
of Sellers;

 

 - 11 - 

 

 

(n) An agreement with PT Solutions agreeing to vacate the CarePlus Location
within ninety (90) days after closing, with terms reasonably acceptable to Buyer
and Sellers; and

 

(o) Such other instruments and documents as Buyer reasonably deems necessary to
effect the transactions contemplated hereby.

 

2.3 Actions of Buyer at Closing. At the Closing and unless otherwise waived in
writing by Sellers, Buyer shall deliver to Sellers the following:

 

(a) An amount equal to the Purchase Price less the Deposit in immediately
available funds to an account designated by Sellers prior to Closing;

 

(b) The Assignment of Leases, fully executed by Buyer;

 

(c) The Assignment and Assumption Agreement, fully executed by Buyer, pursuant
to which Buyer shall assume the future performance of the Contracts as herein
provided;

 

(d) Copies of resolutions duly adopted by the Board of Directors of Buyer and
the Board of Directors of Buyer Guarantor authorizing and approving their
performance of the transactions contemplated hereby and the execution and
delivery of this Agreement and the documents described herein, certified as true
and in full force as of the Closing, by the appropriate officer of Buyer and
Buyer Guarantor, respectively;

 

(e) Certificates of the President or a Vice President of Buyer, certifying that
each covenant and agreement of Buyer to be performed prior to or as of the
Closing pursuant to this Agreement has been performed and each representation
and warranty of Buyer is true and correct on the Closing Date, as if made on and
as of the Closing;

 

(f) Certificates of incumbency for the respective officers of Buyer and Buyer
Guarantor executing this Agreement or making certifications for the Closing
dated as of the Closing Date;

 

(g) Certificates of existence and good standing of Buyer and Buyer Guarantor
from the state in which each is incorporated, dated the most recent practical
date prior to Closing; and

 

(h) Such other instruments and documents as Sellers reasonably deem necessary to
effect the transactions contemplated hereby.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLERS. As of the date hereof, and as of
the Closing Date, Sellers represent and warrant to Buyer the following:

 

3.1 Existence and Capacity; Subsidiaries.

 

(a) Each Seller is duly organized and validly existing in good standing under
the laws of the state of its formation. Each Seller has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to conduct its business as now being conducted. Seller Guarantor is a
corporation duly organized and validly existing in good standing under the laws
of the State of Texas. Seller Guarantor has the requisite power and authority to
enter into this Agreement, to perform its obligations hereunder and to conduct
its business as now being conducted.

 

 - 12 - 

 

 

(b) Neither Seller directly or indirectly owns any equity, membership or similar
interest in, or any interest convertible into or exchangeable or exercisable for
any equity, membership or similar interest in, any corporation, partnership,
limited liability company, joint venture or other business association or
entity, except for Hospital Seller’s ownership in Clinic Seller and Jellico
Healthcare Associates, LLC.

 

3.2 Powers; Consents; Absence of Conflicts With Other Agreements, Etc. The
execution, delivery, and performance of this Agreement by each Seller and Seller
Guarantor and all other agreements referenced herein, or ancillary hereto, to
which such Seller or Seller Guarantor is a party, and the consummation of the
transactions contemplated herein by each Seller and Seller Guarantor:

 

(a) are within its corporate powers, are not in contravention of corporate law
or of the terms of its organizational documents, and have been duly authorized
by all appropriate corporate action;

 

(b) except as provided in Section 5.4 below, do not require any approval or
consent of, or filing with, any governmental agency or authority bearing on the
validity of this Agreement which is required by law or the regulations of any
such agency or authority;

 

(c) will not violate any statute, law, rule, or regulation of any Government
Entity (as defined in Section 3.8) to which it or the Assets may be subject; and

 

(d) will not violate any judgment, decree, writ or injunction of any court or
Government Entity to which it or the Assets may be subject.

 

3.3 Binding Agreement. This Agreement and all agreements to which Sellers or
Seller Guarantor will become a party pursuant hereto are and will constitute the
valid and legally binding obligations of each Seller or Seller Guarantor,
respectively, and are and will be enforceable against each Seller or Seller
Guarantor, respectively, in accordance with the respective terms hereof or
thereof.

 

3.4 Financial Statements. Sellers have delivered to Buyer copies of the
following financial statements of or pertaining to the Hospital and its
operations (“Financial Statements”), which Financial Statements are maintained
on an accrual basis:

 

(a) Unaudited Balance Sheet dated as of September 30, 2018 (the “Balance Sheet
Date”);

 

(b) Unaudited Income Statement for the three--month period ended on the Balance
Sheet Date; and

 

(c) Unaudited Balance Sheets and Income Statements for the fiscal years ended
December 31, 2017 and 2016.

 

 - 13 - 

 

 

Such Financial Statements conform to generally accepted accounting principles
(“GAAP”) consistently applied, except as set forth in Schedule 3.4. Such Balance
Sheets present fairly, in all material respects, the financial condition of the
Hospital as of the dates indicated thereon, and such Income Statements present
fairly, in all material respects, the results of operations of the Hospital for
the periods indicated thereon.

 

3.5 Certain Post-Balance Sheet Results. Except as set forth in Schedule 3.5
hereto, since the Balance Sheet Date there has not been any:

 

(a) material damage, destruction, or loss (whether or not covered by insurance)
affecting the Hospital or the Assets;

 

(b) threatened employee strike, work stoppage, or labor dispute pertaining to
the Hospital;

 

(c) sale, assignment, transfer, or disposition of any item of property, plant or
equipment included in the Assets having a value in excess of Ten Thousand
Dollars ($10,000) (other than supplies), except in the ordinary course of
business consistent with past practices;

 

(d) changes in the accounting methods or practices employed by Sellers or
changes in depreciation or amortization policies;

 

(e) grant or incurrence of any obligation for any increase in the compensation
of any employee who is employed at the Hospital (including any increase pursuant
to any bonus, pension, profit-sharing, retirement, or other plan or commitment)
except in the ordinary course of business or in accordance with existing,
written personnel policies;

 

(f) making or changing of any Tax election, settling of any audit, investigation
or other administrative or judicial proceeding related to Taxes, entering into
any closing agreement with respect to Taxes, or filing of any amended Tax
Return, in each case by or with respect to any Seller; or

 

(g) except as otherwise disclosed in this Agreement, transaction or other
occurrence pertaining to the Hospital by Sellers outside the ordinary course of
business.

 

3.6 Licenses. Jellico Community Hospital is duly registered with the Tennessee
Department of Health (“TDH”) as a 54-bed general acute care hospital in
accordance with the applicable laws of the State of Tennessee. Sellers have all
other licenses, registrations, certificates, permits, and approvals which are
needed or required by law to operate the business related to or affecting the
Hospital or any ancillary services related thereto (the TDH license, together
with all such other licenses, registrations, certificates, permits, and
approvals are collectively, the “Licenses”). Sellers have delivered to Buyer an
accurate list and summary description (Schedule 3.6) of all such Licenses owned
or held by Sellers relating to the ownership, development, or operation of the
Hospital or the Assets, all of which are now, and as of the Closing shall be, in
good standing. Sellers and the Hospital, as applicable, are, and at all times
since May 1, 2015 have been, in compliance in all material respects with the
terms of such Licenses and there are no provisions in, or agreements relating
to, any License that preclude or limit Sellers from operating the Hospital and
carrying on their operations as currently conducted. There is no pending or, to
Sellers’ knowledge, threatened proceeding by or before any Government Entity to
revoke, cancel, rescind, suspend, restrict, modify, or refuse to renew any
License owned or held by any Seller, and all such Licenses are now, and as of
the Closing shall be without limitation, in good standing, in full force and
effect and not subject to meritorious challenge. To Sellers’ knowledge, no event
has occurred and no facts exist with respect to any material License owned or
held by Sellers that allows, or after notice or the lapse of time or both, would
allow the suspension, revocation, or termination of any such material License,
or would result in any other material impairment in the rights of any holder
thereof. Since May 1, 2015, neither Sellers nor the Hospital has received any
written notice or communication from any Government Entity regarding any
material violation of any License owned or held by Seller (other than any
surveys or deficiency reports for which Sellers have submitted a plan of
correction that has been accepted or approved by the applicable Government
Entity). Sellers have delivered to Buyer accurate and complete copies of all
survey reports, deficiency notices, plans of correction, and related
correspondence received by Sellers or the Hospital since May 1, 2015 in
connection with the Licenses owned or held by Sellers.

 



 - 14 - 

 

 

3.7 Medicare Participation/Accreditation/Compliance. The Hospital is qualified
for participation in the Medicare, Medicaid and CHAMPUS/TRICARE programs, has a
current and valid provider contract with such programs, is in compliance in all
material respects with the conditions of participation in such programs, and has
received all approvals or qualifications necessary for capital reimbursement for
the Hospital. Sellers have delivered accurate and complete copies of all such
program agreements to Buyer, each of which is in full force and effect. To
Sellers’ knowledge, all billing practices of Sellers to all third party payors,
including, without limitation, the government programs and private insurance
companies, have been conducted in material compliance with all applicable law
and the billing guidelines of such third party payors. Except as set forth on
Schedule 3.7, there is no proceeding, survey, or other action pending or, to
Sellers’ knowledge, threatened, involving any of the government programs or any
other third party payor programs, including the Hospital’s participation in and
the reimbursement received by Seller and the Hospital from the government
programs or any such program. Except as set forth on Schedule 3.7, the Hospital
is duly accredited, with no contingencies, by the Center for Improvement in
Healthcare Quality (“CIHQ”). A copy of the most recent accreditation letter from
CIHQ pertaining to the Hospital has been made available to Buyer. Schedule 3.7
also contains a list of all National Provider Identifiers and all provider
numbers under the government programs issued to and held by Seller and the
Hospital, all of which are in full force and effect. No Seller has been excluded
from participation in the Medicare, Medicaid or CHAMPUS/TRICARE programs, nor,
to the best knowledge of Seller, is any such exclusion threatened. Except as set
forth on Schedule 3.7, Sellers have not received any notice from any of the
Medicare, Medicaid or CHAMPUS/TRICARE programs, or any other third party payor
programs, of any pending or threatened investigations or surveys.

 

3.8 Regulatory Compliance. Except as set forth in a writing delivered by Sellers
to Buyer which specifically makes reference to this Section 3.8 or as set forth
on Schedule 3.8, Sellers are in compliance in all material respects with all
material statutes, rules, regulations, and requirements of the Government
Entities having jurisdiction over the Hospital and the operations of the
Hospital or its related ancillary services. As used herein, “Government Entity”
means any government or any agency, bureau, board, directorate, commission,
court, department, official, political subdivision, tribunal or other
instrumentality of any government, whether federal, state or local. Sellers have
timely filed all material reports, data, and other information required to be
filed with the Government Entities.

 

 - 15 - 

 

 

3.9 Equipment. Sellers have delivered to Buyer a depreciation schedule as of the
Balance Sheet Date (Schedule 3.9) which takes into consideration all the
equipment associated with, or constituting any part of, the Hospital and the
Assets.

 

3.10 Real Property.

 

(a) Sellers have not created or permitted any mortgages, liens, restrictions,
agreements, claims or other encumbrances which will, individually or in the
aggregate, materially interfere with Buyer’s use of the Real Property in a
manner consistent with the current use by Sellers or adversely and materially
affect the title of the Real Property. Sellers own and will convey fee simple
and/or leasehold title to the Real Property to Buyer subject to (i) any lien for
Taxes not yet due and payable, which shall be prorated at Closing, (ii) liens
securing any indebtedness assumed by Buyer, (iii) any lease obligations assumed
by Buyer, (iv) easements, restrictions and other matters of record, and which do
not, individually or in the aggregate, materially interfere with the use or
operation of the Real Property in a manner consistent with the current use
thereof by Seller or adversely and materially affect the title of the Real
Property, (v) zoning regulations and other governmental laws, rules,
regulations, codes, orders and directives affecting the Real Property, (vi)
unrecorded easements, discrepancies, boundary line disputes, overlaps,
encroachments and other matters that would be revealed by an accurate survey or
inspection of the Real Property, and which do not, materially or in the
aggregate, materially interfere with the use or operation of the Real Property
in a manner consistent with the current use thereof by Sellers or adversely and
materially affect the title of the Real Property, (vii) any other encumbrances
or defects which do not, individually or in the aggregate, materially interfere
with the use or operation of the Real Property in a manner consistent with the
current use thereof by Sellers or adversely and materially affect the title of
the Real Property, and (viii) with respect to the Leased Real Property, any
encumbrances which encumber the fee interest in such property (collectively, the
“Permitted Encumbrances”).

 

(b) To Sellers’ knowledge, the Real Property is in compliance in all material
respects with all applicable zoning ordinances and regulations permitting the
operation of the property in a manner consistent with the current use thereof by
Sellers and any restrictive covenant or deed restriction (recorded or otherwise)
affecting any portion of the Real Property. Sellers have not received, during
the past three (3) years, written notice from any Government Entity of a
violation of any applicable ordinance or other law, order or regulation with
respect to the Real Property, or written notice of any lien, assessment or the
like relating to any part of the Real Property or the operation thereof. Sellers
have not received, during the past three (3) years, written notice from any
Government Entity of any existing, proposed or contemplated plans to modify or
realign any street or highway, or any existing, proposed or contemplated eminent
domain proceeding that would result in the taking of any part of the Real
Property.

 

(c) The Real Property comprises all of the real property owned or leased by
Sellers or any of their Affiliates and associated with or employed in the
operation of the Hospital.

 

 - 16 - 

 

 

(d) There are no outstanding options to purchase, rights of first offer, rights
of first refusal or any similar rights to purchase the Owned Real Property or
any portion thereof. No Affiliate of Sellers or any other person has any
ownership or leasehold interest in the Real Property, except for the leasehold
interest of third party tenants with respect to the Owned Real Property and the
ownership interest of the owners of the Leased Real Property.

 

(e) To Sellers’ knowledge, permanent certificates of occupancy, and all
licenses, permits, authorizations and approvals required by all Government
Entities having jurisdiction for the operation of the Real Property have been
issued and are in full force and effect.

 

(f) To Sellers’ knowledge, all approvals, licenses and permits required for the
existing water, sewer, gas and electricity lines, storm sewer and other utility
systems on the Real Property have been obtained and are in force and effect, all
of said utilities are installed and operating, and are adequate to serve the
utility needs of the Real Property for its use and operation as currently
conducted by Sellers.

 

(g) Sellers are not, nor will become, a person or entity with whom U.S. persons
are restricted from doing business under regulations of the OFAC of the United
States Department of Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive Order
(including Executive Order 13224 on Terrorism Financing, effective September 24,
2001), or the United and Strengthening America by Providing Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56, or
any other governmental action. At the Closing, Sellers shall execute and deliver
to Buyer or the Title Company an affidavit certifying that it is not a “blocked
person” under Executive Order 13224, which form shall be acceptable to Buyer.

 

3.11 Title. Sellers presently own and will hold on the Closing Date good and
valid title to the Owned Real Property and valid title to all intangible assets
that are owned by (and not leased to) Sellers and are included in the Assets,
free and clear of all mortgages, liens, restrictions, claims or other
encumbrances, except the Permitted Encumbrances and the Assumed Liabilities.

 

3.12 Employee Benefit Plans. All employee pension benefit plans and employee
health or welfare benefit plans relating to employees of the Hospital
(collectively “Benefit Plans”) have been administered in compliance in all
material respects with all applicable laws including, without limitation, the
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). There are no “accumulated funding deficiencies” within the meaning of
the Code. No reportable events (within the meaning of ERISA) or prohibited
transactions (within the meaning of the Code) have occurred. Except as set forth
on Schedule 3.12 hereto, all returns, reports, disclosure statements, and
premium payments required to be made under the Code or ERISA with respect to the
Benefit Plans have been timely filed or delivered.

 

3.13 Litigation or Proceedings. Sellers have delivered to Buyer an accurate list
and summary description (Schedule 3.13) of all current litigation or proceedings
with respect to the Hospital and the Assets, as well as settlements, orders and
similar agreements under which Sellers or any of their Affiliates have current
or future obligations with respect to the Hospital or the Assets. Sellers are
not in default under any order of any court or federal, state, municipal, or
other governmental department, commission, board, bureau, agency or
instrumentality wherever located. Except as set forth in a writing delivered by
Sellers to Buyer which specifically makes reference to this Section 3.13 or as
set forth on Schedule 3.13, there are no claims, actions, suits, proceedings, or
investigations pending, or to the best knowledge of Seller, threatened against
or related to Sellers, the Hospital or the Assets, at law or in equity, or
before or by any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality wherever located.

 

 - 17 - 

 

 

3.14 Environmental Laws. Except as set forth on Schedule 3.14 hereto, to the
knowledge of Sellers (i) the Real Property is not subject to any material
environmental hazards, risks, or liabilities, (ii) the Real Property is not in
violation of any federal, state or local statutes, regulations, laws or orders
pertaining to the protection of human health and safety or the environment
(collectively, “Environmental Laws”), including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act, as amended
(“CERCLA”), and the Resource Conservation and Recovery Act, as amended (“RCRA”)
and (iii) Sellers have not received any notice alleging or asserting either a
violation of any Environmental Law or an obligation to investigate, assess,
remove, or remediate any property, including but not limited to the Real
Property, under or pursuant to any Environmental Law. No “Hazardous Substances”
(which shall mean and include polychlorinated biphenyls, asbestos, petroleum
products, and any substances, materials, contaminants, wastes, or other elements
which are included under or regulated by any Environmental Law, including,
without limitation, CERCLA and RCRA) have been disposed of on or released or
discharged from or onto, or threatened to be released from or onto, the Real
Property (including groundwater) by Sellers, or to Sellers’ knowledge, any third
party, in violation of any applicable Environmental Law. Neither Sellers, nor to
Sellers’ knowledge, any prior owners, operators or occupants of the Real
Property, have allowed any Hazardous Substances to be discharged, possessed,
managed, processed, released, or otherwise handled on the Real Property in a
manner which is in violation of any Environmental Law, and Sellers have complied
with all Environmental Laws applicable to any part of the Real Property. To the
knowledge of Sellers, no portion of the Real Property has been used as a dump or
landfill.

 

3.15 Taxes. Except as set forth on Schedule 3.15, Sellers have filed all
federal, state and local tax returns required to be filed by Sellers (all of
which are true and correct in all material respects) and have duly paid or made
provision for the payment of all Taxes (including any interest or penalties and
amounts due state unemployment authorities) which are due and payable to the
appropriate tax authorities. Except as set forth on Schedule 3.15, no
deficiencies for any of such Taxes have been asserted or, to the knowledge of
Sellers, threatened, and no audit on any such returns is currently under way or,
to the knowledge of Sellers, threatened. Except as set forth on Schedule 3.15,
there are no outstanding agreements by Sellers for the extension of time for the
assessment of any such Taxes. There are no tax liens on any of the Assets and,
to the knowledge of Sellers, no basis exists for the imposition of any such
liens. As used in this Agreement, “Tax” or “Taxes” means (i) any federal, state,
local or foreign income, gross receipts, capital, bulk, production, license,
payroll, employment, excise, severance, stamp, recording, occupation, premium,
windfall profits, environmental, customs duties, franchise, single business,
profits, margin, withholding, social security, unemployment, disability, real
property, real estate excise, mortgage, inventory, personal property, intangible
property, escheatment, unclaimed property, sales, use, ad valorem, transfer,
registration, value added, alternative or add-on minimum, estimated or other
tax, fee or assessment of any kind whatsoever, including any interest,
penalties, fines, additions to tax or additional amounts imposed by any
Government Entity with respect thereto, whether disputed or not, and (ii) any
liability for payment of amounts described in clause (i) whether as a result of
transferee liability, of being a member of an affiliated, consolidated, combined
or unitary group for any taxable period (including, without limitation, any
liability pursuant to Treasury Regulations Section 1.1502-6 or any similar
provision of state, local or foreign law), by contract, or otherwise.

 

 - 18 - 

 



 

3.16 Employee Relations. Except as set forth on Schedule 3.16, all employees of
the Hospital are employees of one of the Sellers. To Sellers’ knowledge, there
is no threatened employee strike, work stoppage, or labor dispute pertaining to
the Hospital. Except as set forth on Schedule 3.16, no union representation
question exists respecting any employees of any Seller. Except as set forth on
Schedule 3.16, no collective bargaining agreement exists or is currently being
negotiated by any Seller, no demand has been made for recognition by a labor
organization by or with respect to any employees of any Seller, no union
organizing activities by or with respect to any employees of any Seller are, to
the best knowledge of Sellers, taking place, and none of the employees of any
Seller is represented by any labor union or organization. There is no unfair
practice claim against any Seller before the National Labor Relations Board, nor
any strike, dispute, slowdown, or stoppage pending or threatened against or
involving the Hospital, and none has occurred since May 1, 2015. Sellers are in
compliance in all material respects with all federal and state laws respecting
employment and employment practices, terms and conditions of employment, and
wages and hours. Sellers are not engaged in any unfair labor practices. Sellers
have complied in all material respects with all requirements of the Immigration
and Reform and Control Act of 1986. Except as set forth on Schedule 3.16, there
are no pending or, to the best knowledge of Sellers, threatened EEOC claims,
OSHA complaints, union grievances, wage and hour claims, unemployment
compensation claims, workers’ compensation claims or the like.

 

3.17 The Contracts. Sellers have made available to Buyer true and correct copies
of all contracts, commitments, leases and agreements to which either Seller is
bound or which otherwise pertain to the Assets or the operations of the Hospital
(the “Contracts”), in each case as amended or otherwise modified and in effect,
together with any extension notices and other material correspondence or
documentation (including any fair market value analyses with respect to third
party leases pursuant to which the Sellers lease, sublease, license or otherwise
grant a right to use or occupy all or some portion of the Real Property to
physicians or other referral sources) related thereto, in the possession or
control of the Sellers, and have given, and will give, the agents, employees and
representatives of Buyer access to the originals of the Contracts to the extent
originals are available. The parties agree that Buyer is not assuming and
Sellers shall retain all liabilities under any Contracts, other than the
Hospital Lease and the lease of the CarePlus Location (subject to the amendment
or replacement referenced in Section 2.2(n) above).

 

3.18 Supplies. All the inventory and supplies constituting any part of the
Assets are substantially of a quality and quantity usable and salable in the
ordinary course of business of the Hospital. The inventory levels are based on
past practices of Sellers at the Hospital.

 

 - 19 - 

 

 

3.19 Insurance. Sellers have delivered to Buyer an accurate schedule (Schedule
3.19) disclosing the insurance policies covering the ownership and operations of
the Hospital and the Assets, which Schedule reflects the policies’ numbers,
terms, identity of insurers, amounts, and coverage. All of such policies are in
full force and effect with no premium arrearage. Sellers have given in a timely
manner to its insurers all notices required to be given under such insurance
policies with respect to all of the claims and actions covered by insurance, and
no insurer has denied coverage of any such claims or actions. Sellers have not
(a) received any notice or other communication from any such insurance company
canceling or materially amending any of such insurance policies, and no such
cancellation or amendment is threatened or (b) failed to give any required
notice or present any claim which is still outstanding under any of such
policies with respect to the Hospital or any of the Assets.

 

3.20 Third Party Payor Cost Reports. Sellers have duly filed all required cost
reports for all the fiscal years set forth on Schedule 3.20, and copies of all
such cost reports filed by or on behalf of Sellers since 2015 have been provided
to Buyer. All of such cost reports accurately reflect in all material respects
the information required to be included thereon and such cost reports do not
claim, and neither the Hospital nor Sellers have received, reimbursement in any
amount in excess of, the amounts provided by law or any applicable agreement. To
Sellers’ knowledge, there are no facts or circumstances that would give rise to
any disallowance under such cost reports. Schedule 3.20 indicates which of such
cost reports have not been audited and finally settled and a brief description
of any and all notices of program reimbursement, proposed or pending audit
adjustments, disallowances, appeals of disallowances, and any and all other
unresolved claims or disputes in respect of such cost reports. Sellers have
established adequate reserves to cover any potential reimbursement obligations
that Sellers may have in respect of any such third party cost reports, and such
reserves are set forth in the Financial Statements.

 

3.21 Medical Staff Matters. Sellers have provided to Buyer true, correct, and
complete copies of the bylaws and rules and regulations of the medical staff of
the Hospital (the “Medical Staff”), as well as a list of all current members of
the Medical Staff. Except as set forth on Schedule 3.21 hereto, there are no
adverse actions with respect to any Medical Staff members of the Hospital or any
applicant thereto for which a Medical Staff member or applicant has requested a
judicial review hearing which has not been scheduled or has been scheduled but
has not been completed, and there are no pending or, to the knowledge of
Sellers, threatened disputes with applicants, Medical Staff members, or health
professional affiliates, and Sellers know of no basis therefore, and all appeal
periods in respect of any Medical Staff member or applicant against whom an
adverse action has been taken have expired. Except as set forth on Schedule
3.21, no Medical Staff members have resigned or had their privileges revoked or
suspended since July 31, 2018.

 

3.22 Condition of Assets. Other than with respect to the representations and
warranties herein provided, Sellers shall transfer the Assets to Buyer and Buyer
shall accept the Assets AS IS, WHERE IS, WITH ALL FAULTS, AND WITH NO WARRANTY
OF HABITABILITY OR FITNESS FOR HABITATION, WITH RESPECT TO THE LAND, BUILDINGS
AND IMPROVEMENTS, AND WITH NO WARRANTIES, INCLUDING WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO THE EQUIPMENT, INVENTORY, AND SUPPLIES, AND ANY AND ALL OF WHICH WARRANTIES
SELLER HEREBY DISCLAIMS. All of the Assets shall be further subject to normal
wear and tear on the land, buildings, improvements and equipment and normal and
customary use and disposal of inventory and supplies in the ordinary course of
business up to the Effective Time.

 

 - 20 - 

 

 

3.23 Certificates of Need. Except as set forth on Schedule 3.23 hereto, no
application for any Certificate of Need, Exemption Certificate (each as defined
below) or declaratory ruling has been made by any Seller with TDH or other
applicable agency which is currently pending or open before such agency, and no
such application (collectively, the “Applications”) filed by any Seller within
the past three (3) years has been ultimately denied by any commission, board or
agency or withdrawn by such Seller. Except as set forth on Schedule 3.23,
Sellers have not prepared, filed, supported or presented opposition to any
Applications filed by another hospital or health agency within the past three
(3) years. Except as set forth on Schedule 3.23 hereto, Sellers have neither any
Applications pending nor any approved Applications which relate to projects not
yet completed. As used herein, “Certificate of Need” means a written statement
issued by TDH evidencing community need for a new, converted, expanded or
otherwise significantly modified health care facility, health service or
hospice, and “Exemption Certificate” means a written statement from TDH stating
that a health care project is not subject to the Certificate of Need
requirements under applicable state law.

 

3.24 Regulatory Compliance.

 

(a) Neither Sellers nor the Hospital, nor any of their respective officers,
directors or employees, have been convicted of, charged with or, to Sellers’
knowledge, investigated for, or have engaged in conduct that would constitute, a
Medicare or other Federal Health Care Program (as defined in 42 U.S.C. §
1320a-7(b)(f)) related offense or convicted of, charged with or, to Sellers’
knowledge, investigated for, or engaged in conduct that would constitute a
violation of any Law related to fraud, theft, embezzlement, breach of fiduciary
duty, kickbacks, bribes, other financial misconduct, obstruction of an
investigation or controlled substances. None of Sellers, the Hospital nor any
officer, director, employee or independent contractor of Sellers or the Hospital
(whether an individual or entity), has been excluded from participating in any
government program, subject to sanction pursuant to 42 U.S.C. § 1320a-7a or §
1320a-8 or been convicted of a crime described at 42 U.S.C. § 1320a-7b, nor, to
Seller’s knowledge, are any such exclusions, sanctions or charges threatened or
pending.

 

(b) Neither Sellers nor the Hospital have received at any time since May 1,
2015, any communication from a Government Entity, commercial payor or patient
that alleges the Hospital or the Assets are not in compliance with any law,
other than statements of deficiencies from a Government Entity received in the
ordinary course of business. Sellers have timely filed all material reports,
data, and other information required to be filed with such commissions, boards,
bureaus, and agencies regarding the Hospital and the Assets.

 

3.25 Information Privacy and Security Compliance.

 

(a) Sellers and the Hospital (i) to the extent their operations are subject to
the administrative simplification provisions of HIPAA, and the implementing
regulations contained in 45 C.F.R. Parts 160, 162 and 164, are in compliance in
all material respects with those administrative simplification provisions and
implementing regulations, including, without limitation, in conducting any of
the standard transactions set forth in 45 C.F.R. Part 162; and (ii) are in
compliance in all material respects with all other applicable Information
Privacy or Security Laws.

 

 - 21 - 

 

 

(b) Sellers have provided to Buyer accurate and complete copies of any written
complaints delivered to Seller or the Hospital during the past three (3) years
alleging a violation of any Information Privacy or Security Laws.

 

(c) “Information Privacy or Security Laws” means HIPAA and the implementing
regulations and any other law concerning the privacy or security of Personal
Information, including state data breach notification laws, state health
information privacy laws, the FTC Act, the FTC Red Flag Rules and state consumer
protection laws. “Personal Information” means any information with respect to
which there is a reasonable basis to believe that the information can be used to
identify an individual, including “individually identifiable health information”
as defined in 45 C.F.R. 160.103, demographic information, and Social Security
numbers.

 

3.26 Intellectual Property.

 

(a) Sellers own, or will own, or are licensed or will be licensed or otherwise
possesses or will possess all necessary rights to use, all of the Intellectual
Property and the Excluded Intellectual Property.

 

(b) To Sellers’ knowledge, there is no unauthorized use, disclosure,
infringement or misappropriation of any Intellectual Property rights of Seller,
or any trade secret material to Sellers, by any third party, including any
employee or former employee of Sellers or any of their Affiliates, relating in
any way to any of the Assets.

 

(c) “Intellectual Property” means, to the extent used or held for use in or
ancillary to the Hospital and the Assets, all intellectual property or rights
thereto, including patents, trademarks, trade names, service marks, symbols,
copyrights and any applications therefor, mask works, net lists, schematics,
technology, know-how, trade secrets, ideas, algorithms, processes, internet
domain names, computer software programs and applications (in both source code
and object code form), and tangible or intangible proprietary information or
material, except for the Excluded Intellectual Property.

 

(d) “Excluded Intellectual Property” means the Intellectual Property listed as
excluded on Schedule 3.26.

 



4. REPRESENTATIONS AND WARRANTIES OF BUYER. As of the date hereof, and as of the
Closing Date, Buyer represents and warrants to Sellers the following:





 

4.1 Existence and Capacity. Buyer is a corporation, duly organized and validly
existing in good standing under the laws of the State of Tennessee. Buyer has
the requisite power and authority to enter into this Agreement, to perform its
obligations hereunder, and to conduct its business as now being conducted. Buyer
Guarantor is a corporation, duly organized and validly existing in good standing
under the laws of the State of Florida. Buyer Guarantor has the requisite power
and authority to enter into this Agreement, to perform its obligations
hereunder, and to conduct its business as now being conducted.

 

 - 22 - 

 

 

4.2 Powers; Consents; Absence of Conflicts with Other Agreements, Etc. The
execution, delivery, and performance of this Agreement by Buyer and Buyer
Guarantor and all other agreements referenced herein, or ancillary hereto, to
which Buyer or Buyer Guarantor is a party, and the consummation by Buyer and
each Buyer Entity of the transactions contemplated herein:

 

(a) are within its corporate powers, are not in contravention of law or of the
terms of its organizational documents, and have been duly authorized by all
appropriate corporate action;

 

(b) except as provided in Section 6.1 below, do not require any approval or
consent of, or filing with, any governmental agency or authority bearing on the
validity of this Agreement which is required by law or the regulations of any
such agency or authority;

 

(c) will neither conflict with, nor result in any breach or contravention of, or
the creation of any lien, charge or encumbrance under, any indenture, agreement,
lease, instrument or understanding to which it is a party or by which it is
bound;

 

(d) will not violate any statute, law, rule, or regulation of any Government
Entity to which it may be subject; and

 

(e) will not violate any judgment, decree, writ, or injunction of any court or
Government Entity to which it may be subject.

 

4.3 Binding Agreement. This Agreement and all agreements to which Buyer or Buyer
Guarantor will become a party pursuant hereto are and will constitute the valid
and legally binding obligations of Buyer or Buyer Guarantor, respectively, and
are and will be enforceable against Buyer or Buyer Guarantor, respectively, in
accordance with the respective terms hereof and thereof.

 

4.4 Availability of Funds. Buyer has the ability to obtain funds in cash in
amounts equal to the Purchase Price by means of credit facilities or otherwise
and will at the Closing have immediately available funds in cash which are
sufficient to pay the Purchase Price and to pay any other amounts payable
pursuant to this Agreement and to consummate the transactions contemplated by
this Agreement.

 

4.5 Buyer Acknowledgement. Buyer hereby acknowledges that Buyer has been
provided with all financial information that Buyer has requested from Seller,
and further acknowledges that the Hospital has experienced significant operating
losses during recent quarterly and annual periods. Buyer acknowledges that Buyer
has knowledge and expertise in financial and business matters and in the
operation of facilities similar to the Hospital that enable Buyer to evaluate
the merits and risks of the transactions described in this Agreement.

 

 - 23 - 

 

 



5. COVENANTS OF SELLERS PRIOR TO CLOSING. Between the date of this Agreement and
the Closing:

 

5.1 Access and Information. Sellers shall afford to the officers and authorized
representatives and agents (which shall include accountants, attorneys, bankers,
and other consultants) of Buyer reasonable access to and the right to inspect
the plants, properties, books, and records of the Hospital, and will furnish
Buyer with such additional financial and operating data and other information as
to the business and properties of Sellers pertaining to the Hospital as Buyer
may from time to time reasonably request without regard to where such
information may be located. Buyer’s right of access and inspection shall be
exercised in such a manner as not to interfere unreasonably with the operations
of the Hospital. Buyer agrees that no inspections shall take place and no
employees or other personnel of the Hospital shall be contacted by Buyer without
Buyer first providing reasonable notice to Sellers and coordinating such
inspection or contact with Sellers.

 

5.2 Operations. Sellers will:

 

(a) carry on their business pertaining to the Hospital in substantially the same
manner as presently conducted and not make any material change in personnel,
operations, finance, accounting policies, or real or personal property
pertaining to the Hospital;

 

(b) use commercially reasonable efforts to keep in full force and effect present
insurance policies or other comparable insurance pertaining to the Hospital;

 

(c) use commercially reasonable efforts to maintain and preserve their business
organizations intact, retain their present employees at the Hospital and
maintain their relationships with physicians, suppliers, customers, and others
having business relations with the Hospital;

 

(d) promptly notify Buyer in writing of the threat or commencement of any
litigation by, against or affecting Sellers, the Hospital or the Assets, or that
challenges or may affect the validity of, or seeks damages or other relief in
connection with, this Agreement, or the ability of Sellers to consummate the
transactions contemplated hereby;

 

(e) promptly notify Buyer in writing if any governmental or other third party
payor cancels or materially modifies or terminates any rights to reimbursement
or gives Sellers or the Hospital written notice of its intention to do so, and
promptly provide Buyer with true and correct copies of any written
communications or notices related thereto;

 

(f) promptly notify Buyer in writing of any governmental survey conducted or to
be conducted relating to the Hospital; and

 

(g) maintain in effect and good standing all licenses and permits relating to
the Hospital.

 

5.3 Negative Covenants. Sellers will not, without the prior written consent of
Buyer:

 

(a) enter into any contract or commitment, or incur or agree to incur any
liability, except as provided herein, in the ordinary course of business or with
the consent of Buyer, which shall not be unreasonably withheld;

 

 - 24 - 

 

 

(b) increase compensation payable or to become payable or make any bonus payment
to, or otherwise enter into one or more bonus agreements with, any employee at
the Hospital, except in the ordinary course of business in accordance with
existing personnel policies;

 

(c) acquire (whether by purchase or lease) or sell, assign, lease, or otherwise
transfer or dispose of any property, plant, or equipment with a value in excess
of Fifty Thousand Dollars ($50,000), except in the ordinary course of business;

 

(d) take any action of the type described in Section 3.5(f); or

 

(e) purchase capital assets or incur costs in respect of
construction-in-progress in excess of Fifty Thousand Dollars ($50,000).

 

5.4 Governmental Approvals. Sellers shall (i) use commercially reasonable
efforts to obtain all governmental approvals (or exemptions therefrom) necessary
or required to allow Sellers to perform their obligations under this Agreement;
and (ii) assist and cooperate with Buyer and its representatives and counsel in
obtaining all governmental consents, approvals, and licenses which Buyer deems
necessary or appropriate and in the preparation of any document or other
material which may be required by any governmental agency as a predicate to or
as a result of the transactions contemplated herein. Without limiting the
foregoing, Sellers shall promptly update and supplement the prior notification
submitted to the Office of the Attorney General of the State of Tennessee
regarding the transactions contemplated hereby, and thereafter use commercially
reasonable efforts to obtain all required consents, approvals or authorizations
from the said Attorney General, including any that may be required under the
Tennessee Public Benefit Hospital Sales and Conveyance Act of 2006 (the “AG
Approval”).

 

5.5 No-Shop Clause. Sellers shall not, and shall direct and use their collective
best efforts to cause their respective officers, directors, employees, agents
and representatives (including any investment banker, attorney or accountant
retained by Sellers) not to: (i) offer for sale or lease all or any portion of
the Assets, other than in the ordinary course of business, or any ownership
interest in any entity owning any of the Assets, (ii) solicit offers to buy all
or any portion of the Assets, other than in the ordinary course of business, or
any ownership interest in any entity owning any of the Assets, (iii) initiate,
encourage or provide any documents or information to any third party in
connection with, discuss or negotiate with any person regarding any inquires,
proposals or offers relating to any disposition of all or any portion of the
Assets, other than in the ordinary course of business, or a merger or
consolidation of any entity owning any of the Assets, or (iv) enter into any
agreement or discussions with any party (other than Buyer) with respect to the
sale, assignment, or other disposition of all or any portion of the Assets,
other than in the ordinary course of business, or any ownership interest in any
entity owning any of the Assets or with respect to a merger or consolidation of
any entity owning any of the Assets.

 

5.6 Efforts to Close. Sellers shall use commercially reasonable efforts to
satisfy all of the conditions precedent set forth in Section 7 to the extent
that Sellers’ action or inaction can control or influence the satisfaction of
such conditions, so that the Closing will occur on or before February 1, 2019.

 

 - 25 - 

 

 

5.7 Quality Reporting. Sellers shall submit all quality data required by CMS
under its Hospital Quality Initiative Program (the “HQI Program”) to CMS or its
agent for any calendar quarter with reporting deadlines between the date of this
Agreement and the Closing Date. If a calendar quarter ends prior to the Closing
Date, but the reporting deadline for such quarter ends after the Closing Date,
Sellers shall prepare and submit the quality data for the Hospital required
under the HQI Program in accordance with applicable filing deadlines and in the
form and manner required by CMS or, at the sole option of Buyer, Sellers shall
transmit such quality data to Buyer in a form mutually agreeable to Buyer and
Sellers, to enable the Buyer to submit quality data for the Hospital required
under the HQI Program for such quarter in the form and manner required by CMS.
If the Closing Date falls between the first and last day of a calendar quarter,
Sellers shall, to the extent reasonably required, cooperate with Buyer to ensure
that all quality data required to be submitted for the Hospital under the HQI
Program for the portion of the quarter during which Sellers owned the Hospital
can be aggregated with the quality data for the portion of the quarter during
which Buyer owned the Hospital, to enable the Buyer and/or the Sellers to submit
quality data for the Hospital required under the HQI Program in accordance with
applicable filing deadlines and in the form and manner required by CMS.

 

6. COVENANTS OF BUYER PRIOR TO CLOSING. Between the date of this Agreement and
the Closing:

 

6.1 Governmental Approvals. Buyer shall (i) use commercially reasonable efforts
to obtain all governmental approvals (or exemptions therefrom) necessary or
required to allow Buyer to perform its obligations under this Agreement; and
(ii) assist and cooperate with Sellers and their representatives and counsel in
obtaining all governmental consents, approvals, and licenses which Sellers deem
necessary or appropriate and in the preparation of any document or other
material which may be required by any governmental agency as a predicate to or
as a result of the transactions contemplated herein. Without limiting the
forgoing, Buyer has submitted the required application for the Hospital’s
facility license to the Tennessee Department of Health, Office of Health Care
Facilities, and diligently pursued such license application. Buyer shall
promptly provide Sellers with any supplemental information regarding Buyer that
is required in connection with Sellers’ application for the AG Approval.

 

6.2 Efforts to Close. Buyer shall use commercially reasonable efforts to satisfy
all of the conditions precedent set forth in Section 8 to the extent that
Buyer’s action or inaction can control or influence the satisfaction of such
conditions, so that the Closing will occur on or before March 1, 2019.

 





7. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER. Notwithstanding anything herein
to the contrary, the obligations of Buyer to consummate the transactions
described herein are subject to the fulfillment, on or prior to the Closing
Date, of the following conditions precedent unless (but only to the extent)
waived in writing by Buyer at the Closing:

 

7.1 Representations/Warranties; Covenants. The representations and warranties of
Sellers contained in this Agreement shall be true in all material respects when
made and, as of the Closing Date as though such representations and warranties
had been made on and as of such Closing Date. Each and all of the terms,
covenants, and conditions of this Agreement to be complied with or performed by
Seller on or before the Closing Date pursuant to the terms hereof shall have
been duly complied with and performed in all material respects.

 

 - 26 - 

 

 

7.2 Governmental Approvals. All material consents, authorizations, orders and
approvals of (or filings or registrations with) any Government Entity or other
party required in connection with the execution, delivery and performance of
this Agreement shall have been obtained or made by Buyer when so required,
except as for any documents required to be filed, or consents, authorizations,
orders or approvals required to be issued, after the Closing Date. Without
limiting the foregoing, Sellers shall have received all consents, approvals and
authorizations required from the Office of the Attorney General of the State of
Tennessee, including any such approval as may be required under the Tennessee
Public Benefit Hospital Sales and Conveyance Act of 2006.

 

7.3 Actions/Proceedings. Except as set forth in Schedule 7.3, no action or
proceeding before a court or any other governmental agency or body shall have
been instituted or threatened to restrain or prohibit the transactions herein
contemplated, and no governmental agency or body shall have taken any other
action or made any request of any party hereto as a result of which Buyer
reasonably and in good faith deems it inadvisable to proceed with the
transactions hereunder.

 

7.4 Insolvency. Seller shall not (i) be in receivership or dissolution, (ii)
have made any assignment for the benefit of creditors, (iii) have been
adjudicated a bankrupt, or (iv) have filed a petition in voluntary bankruptcy, a
petition or answer seeking reorganization, or an arrangement with creditors
under the federal bankruptcy law or any other similar law or statute of the
United States or any state, nor shall any such petition have been filed against
Seller.

 

7.5 Vesting/Recordation. Sellers shall have furnished to Buyer, in form and
substance reasonably satisfactory to Buyer, assignments or other instruments of
transfer necessary or appropriate to transfer to and effectively vest in Buyer
all right, title, and interest in and to the Assets, in proper statutory form
for recording if such recording is necessary or appropriate.

 

7.6 Closing Deliveries. Sellers shall have delivered to Buyer, in accordance
with the terms of this Agreement, all contracts, agreements, instruments, and
documents required to be delivered by Sellers to Buyer pursuant to Section 2.2.

 

7.7 No Material Adverse Effect. There shall have been no Material Adverse Effect
since the date of this Agreement, and no event or circumstances shall have
occurred since the date of this Agreement which might reasonably be expected to
result in a Material Adverse Effect.

 



8. conditions precedent to obligations of sellers. Notwithstanding anything
herein to the contrary, the obligations of Sellers to consummate the
transactions described herein are subject to the fulfillment, on or prior to the
Closing Date, of the following conditions precedent unless (but only to the
extent) waived in writing by Sellers at the Closing:

 

8.1 Representations/Warranties; Covenants. The representations and warranties of
Buyer contained in this Agreement shall be true in all material respects when
made and as of the Closing Date as though such representations and warranties
had been made on and as of such Closing Date. Each and all of the terms,
covenants, and conditions of this Agreement to be complied with or performed by
Buyer on or before the Closing Date pursuant to the terms hereof shall have been
duly complied with and performed in all material respects.

 

 - 27 - 

 

 

8.2 Governmental Approvals. All material consents, authorizations, orders and
approvals of (or filings or registrations with) any Government Entity or other
party required in connection with the execution, delivery and performance of
this Agreement shall have been obtained or made by Seller when so required,
except for any documents required to be filed, or consents, authorizations,
orders or approvals required to be issued, after the Closing Date.

 

8.3 Actions/Proceedings. No action or proceeding before a court or any other
governmental agency or body shall have been instituted or threatened to restrain
or prohibit the transactions herein contemplated, and no governmental agency or
body shall have taken any other action or made any request of any party hereto
as a result of which Sellers reasonably and in good faith deems it inadvisable
to proceed with the transactions hereunder.

 

8.4 Insolvency. Buyer shall not (i) be in receivership or dissolution, (ii) have
made any assignment for the benefit of creditors, (iii) have admitted in writing
its inability to pay its debts as they mature, (iv) have been adjudicated a
bankrupt, or (v) have filed a petition in voluntary bankruptcy, a petition or
answer seeking reorganization, or an arrangement with creditors under the
federal bankruptcy law or any other similar law or statute of the United States
or any state, nor shall any such petition have been filed against Buyer.

 

8.5 Closing Deliveries. Buyer shall have delivered to Seller, in accordance with
the terms of this Agreement, all contracts, agreements, instruments and
documents required to be delivered by Buyer to Seller pursuant to Section 2.3.

 

9. SELLER’S COVENANT NOT TO COMPETE.

 

9.1 Non-Compete. Sellers hereby covenants that at all times from the Closing
Date until the second (2nd) anniversary of the Closing Date, neither Sellers nor
their Affiliates shall, directly or indirectly, except as a consultant or
contractor to or of Buyer (or any Affiliate of Buyer), own, lease, manage,
operate, control, or participate in any manner with the ownership, leasing,
management, operation or control of any Prohibited Business within a twenty (20)
mile radius of the Hospital (the “Restricted Area”), without Buyer’s prior
written consent (which Buyer may withhold in its sole and absolute discretion).
“Prohibited Business” shall mean any health care facility, business or service
that competes with the Hospital, either as of the Closing Date or at any time
thereafter, including the following: acute care hospitals; long term acute care
hospitals; specialty hospitals; cancer treatment centers (including outpatient
radiation oncology centers, gamma-knife centers and cyber-knife centers);
physician practices; ambulatory surgery centers; urgent care clinics;
free-standing emergency departments; psychiatric services; diagnostic imaging
services; and cath laboratories; provided, however, that Prohibited Business
shall exclude the current operations of Sellers, CHC and their Affiliates within
the Restricted Area that are listed on Schedule 9.1 so long as they are not
materially expanded or altered after the Closing.

 

 - 28 - 

 

 

9.2 Enforcement. In the event of a breach of this Section 9, Sellers recognize
that monetary damages shall be inadequate to compensate Buyer and Buyer shall be
entitled, without the posting of a bond or similar security, to an injunction
restraining such breach, with the reasonable costs (including reasonable
attorneys’ fees) of securing such injunction to be borne by the breaching Seller
or Affiliate. Nothing contained herein shall be construed as prohibiting Buyer
from pursuing any other remedy available to it for such breach or threatened
breach. All parties hereto hereby acknowledge the necessity of protection
against the competition of Sellers and their Affiliates and that the nature and
scope of such protection has been carefully considered by the parties. Sellers
further acknowledge and agree that the covenants and provisions of this Section
9 form part of the consideration under this Agreement and are among the
inducements for Buyer entering into and consummating the transactions
contemplated herein. The period provided and the area covered are expressly
represented and agreed to be fair, reasonable and necessary. The consideration
provided for herein is deemed to be sufficient and adequate to compensate for
agreeing to the restrictions contained in this Section 9. If, however, any court
determines that the foregoing restrictions are not reasonable, such restrictions
shall be modified, rewritten or interpreted to include as much of their nature
and scope as will render them enforceable.

 

10. ADDITIONAL AGREEMENTS.

 

10.1 Allocation of Purchase Price. The Purchase Price (plus liabilities of
Seller, to the extent such liabilities should be included in the Purchase Price
for federal income Tax purposes) shall be allocated among the Assets in
accordance with and as provided by Section 1060 of the Code. Within ninety (90)
days of the Closing, Buyer shall provide Seller with an allocation of the
Purchase Price (as calculated for federal income Tax purposes) among the Assets
(the “Allocation”). Buyer and Sellers agree that any Tax Returns or other Tax
information or documents they may file or cause to be filed with any Government
Entity shall be prepared and filed consistently with the Allocation, including,
without limitation, IRS Form 8594.

 

10.2 Termination Prior to Closing. Notwithstanding anything herein to the
contrary, this Agreement may be terminated: (i) prior to the Closing by mutual
consent of Seller and Buyer; (ii) by Buyer on or after March 5, 2019, if any of
the conditions specified in Section 7 of this Agreement have not been satisfied
(unless the failure results primarily from Buyer breaching any representation,
warranty, or covenant herein) and shall not have been waived by Buyer; (iii) by
Sellers on or after March 5, 2019, if any of the conditions specified in Section
8 of this Agreement have not been satisfied (unless the failure results
primarily from a Seller breaching any representation, warranty, or covenant
herein) and shall not have been waived by Sellers; or (iv) as otherwise
specifically set forth herein.

 

 - 29 - 

 

 

10.3 Post-Closing Access to Information. Sellers and Buyer acknowledge that
subsequent to Closing each party may need access to information or documents in
the control or possession of the other party(ies) for the purposes of, without
limitation, concluding the transactions herein contemplated, audits, compliance
with governmental requirements and regulations, and the prosecution or defense
of third party claims. Accordingly, Sellers and Buyer agree that for a period of
six (6) years after Closing each will make reasonably available to the other’s
agents, independent auditors, counsel, and/or governmental agencies upon written
request and at the expense of the requesting party such documents and
information as may be available relating to the Assets for periods prior and
subsequent to Closing to the extent necessary to facilitate, without limitation,
concluding the transactions herein contemplated, audits, compliance with
governmental requirements and regulations, and the prosecution or defense of
claims. All documents and items pertaining to current litigation against the
Hospital and related entities (including Seller and their Affiliates) shall be
preserved at the Hospital. Buyer agrees to fully cooperate with all pending and
future litigation involving as parties, Sellers, Affiliates of Sellers, or the
Hospital. Sellers shall remain the client of defense litigation counsel of
record, which representation shall continue uninterrupted. To the extent
included in the Assets, Buyer shall remain the custodian of the records,
documents and all information, items, things and matters relevant to the
litigation, and shall continue to maintain them secure in compliance with
applicable law and court orders, including those for preservation of documents,
computers, equipment, CDs, and information. Full cooperation and access shall be
provided to defense litigation counsel of record, Buyer understanding that the
necessities of litigation and court requirements may include expedited response
and Buyer shall provide timely response and access to meet those needs.
Following the Closing Date, Buyer shall designate a representative of the
Hospital who will be responsible for communicating and working with litigation
counsel, and provide notice of the identity of that person to litigation
counsel.

 

10.4 Preservation and Access to Records After the Closing. After the Closing,
Buyer shall, in the ordinary course of business and as required by law, keep and
preserve in their original form all medical and other records of the Hospital
existing as of the Closing, and which constitute a part of the Assets delivered
to Buyer at the Closing. For purposes of this Agreement, the term “records”
includes all documents, electronic data and other compilations of information in
any form. Buyer acknowledges that as a result of entering into this Agreement
and operating the Hospital it will gain access to patient and other information
which is subject to rules and regulations regarding confidentiality. Buyer
agrees to abide by any such rules and regulations relating to the confidential
information Buyer acquires. Buyer agrees to maintain the patient records
delivered to Buyer at the Closing at the Hospital after Closing in accordance
with applicable law (including, if applicable, Section 1861(v)(1)(I) of the
Social Security Act (42 U.S.C. §1395(v)(1)(I)), and requirements of relevant
insurance carriers, all in a manner consistent with the maintenance of patient
records generated at the Hospital after Closing. Upon reasonable notice, during
normal business hours, at the sole cost and expense of Seller and upon Buyer’s
receipt of appropriate consents and authorizations, Buyer will afford to the
representatives of Sellers, including their counsel and accountants, full and
complete access to, and copies of, the records transferred to Buyer at the
Closing (including, without limitation, access to patient records in respect of
patients treated by Sellers at the Hospital). Upon reasonable notice, during
normal business hours and at the sole cost and expense of Sellers, Buyer shall
also make its officers and employees available to Sellers at reasonable times
and places after the Closing. In addition, Sellers shall be entitled, at
Sellers’ sole risk, to remove from the Hospital copies of any such patient
records, but only for purposes of pending litigation involving a patient to whom
such records refer, as certified in writing prior to removal by counsel retained
by Sellers in connection with such litigation and only upon Buyer’s receipt of
appropriate consents and authorizations. Any patient record so removed from the
Hospital shall be promptly returned to Buyer following its use by Sellers. Any
access to the Hospital, its records or Buyer’s personnel granted to Sellers in
this Agreement shall be upon the condition that any such access not materially
interfere with the business operations of Buyer or the Hospital.

 

10.5 Tax and Medicare Effect. None of the parties (nor such parties’ counsel or
accountants) has made or is making any representations to any other party (nor
such party’s counsel or accountants) concerning any of the tax or Medicare
effects of the transactions provided for in this Agreement as each party hereto
represents that each has obtained, or may obtain, independent tax and Medicare
advice with respect thereto and upon which it, if so obtained, has solely
relied.

 

 - 30 - 

 

 

10.6 Reproduction of Documents. This Agreement and all documents relating
hereto, including, without limitation, (i) consents, waivers and modifications
which may hereafter be executed, (ii) the documents delivered at the Closing,
and (iii) financial statements, certificates and other information previously or
hereafter furnished to Sellers or to Buyer, may, subject to the provisions of
Section 12.10 hereof, be reproduced by Sellers and by Buyer by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and Seller and Buyer may destroy any original documents so reproduced.
Sellers and Buyer agree and stipulate that any such reproduction shall be
admissible in evidence as the original itself in any judicial, arbitral or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Sellers or Buyer in the regular
course of business) and that any enlargement, facsimile or further reproduction
of such reproduction shall likewise be admissible in evidence.

 

10.7 Cooperation on Tax Matters. After the Closing, the parties shall cooperate
with each other by furnishing any additional information and executing and
delivering any additional documents as may be reasonably requested by such
parties (i) in their preparation of any Tax Returns required to be filed by or
with respect to Sellers, the Hospital or the Assets, and (ii) in connection with
any proceedings in respect of Taxes of or with respect to Sellers, the Hospital
or the Assets. Such cooperation shall include access during normal business
hours afforded to the parties and their respective agents and representatives
to, and reasonable retention by such parties of, Tax records related to Sellers,
the Hospital and the Assets, and making employees and agents (including
auditors) of the parties available on a reasonably convenient basis to provide
additional information and explanation of any material provided hereunder.

 

10.8 Cost Report Matters. Sellers, at their expense, shall prepare and timely
file all terminating and other cost reports required or permitted by law to be
filed under the Medicare and Medicaid or other third party payor programs and
the State Health Agency for periods ending on or prior to the Effective Time, or
as a result of the consummation of the transactions described herein (“Seller
Cost Reports”). For cost reporting periods ending after the Effective Time,
Buyer agrees to include a separate and distinct listing of allowable Medicare
bad debts with dates of service on or prior to the Effective Time provided by
Sellers within ninety (90) days of the cost report year end which have been
deemed uncollectible after the Effective Time, and on which Buyer agrees to
request a distinct sample and audit for processing of the NPR. Sellers agree to
provide any and all supporting documentation to Buyer during any audits by the
Medicare Administrative Contactor (MAC), and Sellers will also provide a
determination to Buyer of the final audited allowed Medicare bad debts by the
MAC before finalization of the NPR. Buyer agrees to remit the net allowed and
settled Medicare bad debts of Sellers within five (5) business days of the NPR
date of each impact annual cost report. Buyer shall forward to Sellers any and
all correspondence relating to the Seller Cost Reports within five (5) business
days after receipt by Buyer. Buyer shall remit any receipts of funds relating to
the Seller Cost Reports within five (5) business days after receipt by Buyer and
shall forward to Sellers any demand for payments within three (3) business days
after receipt by Buyer. Sellers shall retain all rights to the Seller Cost
Reports including any amounts receivable or payable in respect of such reports
or reserves relating to such reports. Such rights shall include the right to
appeal any Medicare or Medicaid determinations relating to the Seller Cost
Reports. Sellers shall retain the originals of the Seller Cost Reports,
correspondence, work papers and other documents relating to the Seller Cost
Reports. Sellers will furnish copies of such cost reports to Buyer at least five
(5) business days prior to filing.

 

 - 31 - 

 

 

10.9 Misdirected Payments, Etc. Sellers and Buyer covenant and agree to remit to
the other, with reasonable promptness (within five (5) business days after
receipt) to the other any payments received, which payments are on or in respect
of accounts or notes receivable owned by (or are otherwise payable to) the
other. In addition, and without limitation, in the event of a determination by
any governmental or third-party payor that payments to the Sellers or the
Hospital resulted in an overpayment or other determination that funds previously
paid by any program or plan to the Sellers or the Hospital must be repaid,
Sellers shall be responsible for repayment of said monies (or defense of such
actions) if such overpayment or other repayment determination was for services
rendered prior to the Effective Time and Buyer shall be responsible for
repayment of said monies (or defense of such actions) if such overpayment or
other repayment determination was for services rendered after the Effective
Time. In the event that, following Closing, Buyer suffer any offsets against
reimbursement under any third-party payor or reimbursement programs due to
Buyer, relating to amounts owing under any such programs by Sellers or any of
their Affiliates, Sellers shall promptly upon demand from Buyer pay to Buyer the
amounts so billed or offset.

 

10.10 Employee Matters. As of the Closing Date, Sellers shall terminate all of
the employees of the Hospital, and Buyer, subject to Buyer’s standard hiring
practices and policies, shall offer employment to all active employees in good
standing, commencing as of the Closing Date in positions and at compensation
levels consistent with those being provided by Sellers immediately prior to the
Closing Date. Nothing herein shall be deemed (i) to affect or limit in any way
normal management prerogatives of Buyer with respect to employees, (ii) to
create or grant to any such employees third party beneficiary rights or claims
of any kind or nature, (iii) to be construed as an amendment, waiver or creation
of any Benefit Plan, Buyer benefit Plans or other employee benefit plan, (iv)
limit in any way the right of the Hospital, Sellers, CHC, Buyer, or their
respective Affiliates to amend or terminate any Benefit Plan or Buyer benefit
plan at any time, or (v) create any right to employment, continued employment,
or any term or condition of employment with the Hospital, Sellers, CHC, Buyer,
or their respective Affiliates. In respect of the employees employed by Buyer,
Buyer shall provide such employees with employee benefits consistent in the
aggregate with the benefits generally offered to employees of Buyer and its
Affiliates and, to the extent Sellers have qualified retirement programs for
such employees, Buyer shall recognize the years of service of such employees and
shall provide credit under such plans for purposes of determining eligibility
and vesting (but not benefit accrual); provided, however, that no such credit
need be given in respect of any new plan commenced or participated in by Buyer
in which no prior service credit is given or recognized to or for other plan
beneficiaries. In extending such benefits, Buyer shall use commercially
reasonable efforts, subject to the consent of the applicable insurer, to waive
pre-existing conditions limitations in Buyer’s welfare benefit plans which might
otherwise apply to such employees except to the extent employees have not
satisfied such limitations under the current welfare benefit plans of Sellers.
Buyer shall give credit to all hired employees for their actual accumulated and
unused vacation and holiday pay to the extent included in the Net Working
Capital.

 

 - 32 - 

 

 

10.11 WARN Act Compliance. Within the period of ninety (90) days before the
Closing, Sellers shall not, and within the ninety (90) days following the
Closing, Buyer shall not: (i) permanently or temporarily shut down a single site
of employment, or one or more facilities or operating units within a single site
of employment, if the shutdown results in an employment loss during any thirty
(30) day period at the single site of employment for fifty (50) or more
employees, excluding any part-time employees; or (ii) have a mass layoff at a
single site of employment of at least thirty-three percent (33%) of the active
employees and at least fifty (50) employees, excluding part-time employees. The
terms “single site of employment,” “operating unit,” “employment loss” and “mass
layoff” shall be defined as in the Workers Adjustment Retraining and
Notification Act (the “WARN Act”). At Closing, Sellers shall provide Buyer a
list of all employees who have been terminated during the ninety (90) days prior
to the Closing. With respect to terminations of employees following the Closing,
Buyer shall be responsible for any notification required under the WARN Act.

 

10.12 Indigent Care Policies. Buyer shall adopt and maintain a reasonable policy
for the treatment of indigent patients of the Hospital. Buyer shall cause the
Hospital to treat any patient presented to the emergency room who has a medical
emergency or who, in the judgment of a staff physician, has an immediate
emergency need, in compliance with applicable laws. Buyer shall cause the
Hospital to continue to provide services to patients covered by the Medicare and
Medicaid programs and those unable to pay for emergent and medically necessary
care. This covenant shall be subject in all respects to changes in governmental
policy.

 

10.13 Medical Staff Privileges. As a result of the acquisition of the Assets by
Buyer, without the consent of the Medical Staff, there will be no change or
modification to the current staff privileges for physicians on the Medical
Staff; provided, however, that the consummation of the transactions contemplated
hereby will not limit the ability of the board of directors or medical executive
committee of the Hospital to grant, withhold or suspend Medical Staff
appointments or clinical privileges in accordance with the terms and provisions
of the Medical Staff bylaws.

 

10.14 Use of Controlled Substance Permits. To the extent permitted by applicable
law, Buyer shall have the right, for a period not to exceed one hundred eighty
(180) days following the Closing Date, to operate under the licenses and
registrations of Sellers relating to controlled substances and the operations of
pharmacies, until Buyer is able to obtain such licenses and registrations for
themselves. In furtherance thereof, each Seller holding such licenses or
registrations shall execute and deliver to Buyer at or prior to the Closing one
or more limited powers of attorney substantially in the form attached hereto as
Exhibit A.

 

10.15 Transition Services Agreement. If required by Buyer, at the Closing,
Sellers (or one or more of their Affiliates) and Buyer shall enter into a
Transition Services Agreement for the provision of mutually agreed upon billing
and transition services, in form mutually acceptable.

 

 - 33 - 

 

 

10.16 Use of Excluded Marks. As of the Closing Date, Buyer shall take all action
necessary to change the names of the Hospital and the Assets so as not to
include the Excluded Marks; provided, however, Sellers or their assigns, from
and after the Closing, shall grant a nonexclusive license to Buyer and its
successors and assigns to use (a) durable personal property items, within the
Hospital, containing the Excluded Marks (such as bed sheets, laundry and
cafeteria trays) through the useful life of such durable personal property, (b)
any signage or advertisements containing the Excluded Marks on the exterior of
the Hospital or in other locations for a period of ninety (90) days after the
Closing, (c) any existing advertisements and listings in telephone directories
for a period not to exceed the date the next such directory is published, and
(d) any proprietary manuals, policy and procedures manuals, and standard
operating procedures for a period not to exceed one hundred eighty (180) days.
Buyer shall not use the Excluded Marks in connection with any personal property
acquired by Buyer after the Closing.

 

10.17 Access to Records Including as to Recovery and Audit Information. If any
entity, governmental agency or person makes a claim, inquiry or request to Buyer
or Sellers relating to Sellers’ operation of the Hospital prior to the Effective
Time (including but not limited to a notice to Buyer or Sellers from a person
responsible for retroactive payment denials, including recovery audit
contractors) of their intent to review Sellers’ claims or any other aspect of
Sellers’ operation of the Hospital prior to the Effective Time, or otherwise
seeks information pertaining to Sellers, Buyer shall: (i) comply with all
requests from such entity or person in a timely manner; (ii) comply with all
other applicable laws and regulations; (iii) forward to Sellers all
communications and/or documents sent to such person or entity or received from
such person or entity within five (5) business days of Buyer’s delivery or
receipt of such communications and/or documents; and (iv) provide Sellers and
their agents and attorneys upon reasonable request with reasonable access to
records, information and personnel necessary for any response, appeal or
challenge by Sellers regarding any such matter (with the understanding that
Sellers shall be solely responsible for handling any such response, appeal or
challenge).

 

10.18 Tax Abatement. Sellers shall use commercially reasonable efforts to assist
Buyer in obtaining confirmation from the Hospital Landlord with respect to the
abatement of real estate taxes for the Leased Real Property subject to the
Hospital Lease.

 

10.19 Excluded Equipment. Equipment which is located at the Hospital or CarePlus
Location at the time of the Closing which was in use by but not owned by Seller
is set forth on Schedule 10.19 (the “Excluded Equipment”). The Excluded
Equipment shall remain at its current location following the closing for period
of two weeks. On or before the end of the two week period, Sellers shall remove
the Excluded Equipment from the Hospital or CarePlus Location absent
documentation provided by Buyer to the reasonable satisfaction of Sellers that
Buyer now owns the equipment or has secured the right to use the equipment from
the rightful owner of the equipment. Pending the removable of the Excluded
Equipment by Sellers, Buyer shall not modify, destroy, damage or remove the
Excluded Equipment. If Buyer uses the Excluded Equipment pending its removal,
Buyer does so at its own risk and shall hold Sellers harmless from any and all
claims, costs and damages arising from Buyer’s use of the equipment.

 

 - 34 - 

 

 

11. INDEMNIFICATION.

 

11.1 Indemnification by Buyer. Subject to the limitations set forth in Section
11.3 hereof, Buyer shall defend, indemnify and hold harmless Sellers and their
Affiliates, and its respective officers, employees, agents or independent
contractors (collectively, “Seller Indemnified Parties”), from and against any
and all losses, liabilities, damages, costs (including, without limitation,
court costs and costs of appeal) and expenses (including, without limitation,
reasonable attorneys’ fees and fees of expert consultants and witnesses) that
such Seller Indemnified Party incurs as a result of, or with respect to (i) any
misrepresentation or breach of warranty by Buyer under this Agreement, (ii) any
breach by Buyer of, or any failure by Buyer to perform, any covenant or
agreement of, or required to be performed by, Buyer under this Agreement, (iii)
any of the Assumed Liabilities, or (iv) any claim made by a third party with
respect to the operation of the Hospital by Buyer following the Effective Time.

 

11.2 Indemnification by Sellers. Subject to the limitations set forth in Section
11.3 hereof, Sellers shall defend, indemnify and hold harmless Buyer and its
Affiliates, and their respective officers, employees, agents, or independent
contractors (collectively, “Buyer Indemnified Parties”), from and against any
and all losses, liabilities, damages, costs (including, without limitation,
court costs and costs of appeal) and expenses (including, without limitation,
reasonable attorneys’ fees and fees of expert consultants and witnesses) that
such Buyer Indemnified Party incurs as a result of, or with respect to (i) any
misrepresentation or breach of warranty by Sellers under this Agreement, (ii)
any breach by Sellers of, or any failure by Sellers to perform, any covenant or
agreement of, or required to be performed by, Sellers under this Agreement,
(iii) any of the Excluded Liabilities, or (iv) any claim made by a third party
with respect to the operation of the Hospital by Seller prior to the Effective
Time.

 

11.3 Limitations. Buyer and Sellers shall be liable under Section 11.1(i) or
Section 11.2(i) (i.e., for misrepresentations and breaches of warranties), as
applicable, only when total indemnification claims exceed One Hundred Thousand
Dollars ($100,000) (the “Basket Amount”), after which Buyer or Sellers, as
applicable, shall be liable only for the amount in excess of the Basket Amount.
No party shall be liable for any indemnification pursuant to Section 11.1(i) or
Section 11.2(i), as applicable, for any claims for misrepresentations and
breaches of warranty which are the basis upon which any other party shall have
failed to consummate the transactions described herein pursuant to Section 7.1
or Section 8.1, as applicable, or which are based upon misrepresentations and
breaches of warranty which have been waived pursuant to the initial paragraph of
Section 7 or Section 8, as applicable. The liability of Buyer and Sellers for
indemnification under Section 11.1(i) or Section 11.2(i), respectively, shall be
limited to an amount equal to fifty percent (50%) of the Purchase Price. Any
indemnification payments required to be made hereunder with respect to any
matter shall be reduced by the amount of any insurance proceeds or tax benefits
that can be proved to have been received by the Indemnified Party (as
hereinafter defined) as a result of such matter.

 

 - 35 - 

 

 

11.4 Notice and Control of Litigation. If any claim or liability is asserted in
writing by a third party against a party entitled to indemnification under this
Section 11 (the “Indemnified Party”) which would give rise to a claim under this
Section 11, the Indemnified Party shall notify the person giving the indemnity
(the “Indemnifying Party”) in writing of the same within fifteen (15) days of
receipt of such written assertion of a claim or liability. The Indemnifying
Party shall have the right to defend a claim and control the defense,
settlement, and prosecution of any litigation. If the Indemnifying Party, within
ten (10) days after notice of such claim, fails to defend such claim, the
Indemnified Party shall (upon further notice to the Indemnifying Party) have the
right to undertake the defense, compromise, or settlement of such claim on
behalf of and for the account and at the risk of the Indemnifying Party, subject
to the right of the Indemnifying Party to assume the defense of such claim at
any time prior to settlement, compromise, or final determination thereof.
Anything in this Section 11.4 notwithstanding, (i) if there is a reasonable
probability that a claim may materially and adversely affect the Indemnified
Party other than as a result of money damages or other money payments, the
Indemnified Party shall have the right, at its own cost and expense, to defend,
compromise, and settle such claim, and (ii) the Indemnifying Party shall not,
without the written consent of the Indemnified Party, settle or compromise any
claim or consent to the entry of any judgment which does not include as an
unconditional term thereof the giving by the claimant to the Indemnified Party
of a release from all liability in respect of such claim. The foregoing rights
and agreements shall be limited to the extent of any requirement of any
third-party insurer or indemnitor. All parties agree to cooperate fully as
necessary in the defense of such matters. Should the Indemnified Party fail to
notify the Indemnifying Party in the time required above, the indemnity with
respect to the subject matter of the required notice shall be limited to the
damages that would have resulted absent the Indemnified Party’s failure to
notify the Indemnifying Party in the time required above after taking into
account such actions as could have been taken by the Indemnifying Party had it
received timely notice from the Indemnified Party.

 

11.5 Notice of Claim. If an Indemnified Party becomes aware of any breach of the
representations or warranties of the Indemnifying Party hereunder or any other
basis for indemnification under this Section 11, the Indemnified Party shall
notify the Indemnifying Party in writing of the same within thirty (30) days
after becoming aware of such breach or claim, specifying in detail the
circumstances and facts which give rise to a claim under this Section 11. Should
the Indemnified Party fail to notify the Indemnifying Party within the time
frame required above, the indemnity with respect to the subject matter of the
required notice shall be limited to the damages that would have nonetheless
resulted absent the Indemnified Party’s failure to notify the Indemnifying Party
in the time required above after taking into account such actions as could have
been taken by the Indemnifying Party had it received timely notice from the
Indemnified Party.

 

11.6 Mitigation. The Indemnified Party shall take all reasonable steps to
mitigate all liabilities and claims, including availing itself as reasonably
directed by the Indemnifying Party of any defenses, limitations, rights of
contribution, claims against third parties and other rights at law, and shall
provide such evidence and documentation of the nature and extent of any
liability as may be reasonably requested by the Indemnifying Party. The amount
of any indemnification hereunder shall be reduced or reimbursed, as the case may
be, by any amount received by the Indemnified Party under any insurance coverage
or from any other party alleged to be responsible therefor. The Indemnified
Party shall use reasonable efforts to collect any amounts available under such
insurance coverage and from such other party alleged to have responsibility. If
the Indemnified Party receives an amount under any such insurance coverage or
from such other party subsequent to an indemnification provided by the
Indemnifying Party pursuant to this Section 11, the Indemnified Party shall
promptly reimburse the Indemnifying Party for any payment made or expense
incurred by the Indemnifying Party in connection with providing such
indemnification up to such amount received by the Indemnified Party. Each party
shall act in a commercially reasonable manner in addressing any liabilities that
may provide the basis for an indemnifiable claim (that is, each party shall
respond to such liability in the same manner that it would respond to such
liability in the absence of the indemnification provided for in this Agreement).
Any request for indemnification of specific costs shall include invoices and
supporting documents containing reasonably detailed information about the costs
or damages for which indemnification is being sought.

 

 - 36 - 

 

 

11.7 Exclusive Remedy. The representations and warranties contained in or made
pursuant to this Agreement shall be terminated and extinguished upon the earlier
of the end of the Survival Period (hereinafter defined) or any termination of
this Agreement. Thereafter, none of Sellers, Buyer or any shareholder, partner,
officer, director, principal or Affiliate of any of the preceding shall be
subject to any liability of any nature whatsoever with respect to any such
representation or warranty. Moreover, the sole and exclusive remedy for any
breach or inaccuracy, or alleged breach or inaccuracy, of any representation and
warranty made by Sellers or Buyer shall be the remedies provided by this Section
11.

 

12. MISCELLANEOUS.

 

12.1 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, at the
request of a party, the other party or parties shall execute such additional
instruments and take such additional actions as the requesting party may deem
necessary to effectuate this agreement. In addition and from time to time after
Closing, Sellers shall execute and deliver such other instruments of conveyance
and transfer, and take such other actions as Buyer reasonably may request, more
effectively to convey and transfer full right, title, and interest to, vest in,
and place Buyer in legal and actual possession of, any and all of the Hospital
and the Assets. Sellers shall also furnish Buyer with such information and
documents in their possession or under its control, or which Seller can execute
or cause to be executed, as will enable Buyer to prosecute any and all
petitions, applications, claims, and demands relating to or constituting a part
of the Hospital or the Assets. Additionally, Sellers shall cooperate and use
their best efforts to have its present directors, officers, and employees
cooperate with Buyer on and after Closing in furnishing information, evidence,
testimony, and other assistance in connection with any action, proceeding,
arrangement, or dispute of any nature with respect to matters pertaining to all
periods prior to Closing in respect of the items subject to this Agreement.

 

12.2 Third Party Consents. Anything contained herein to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
claim, right, contract, license, lease, commitment, sales order, or purchase
order if an attempted assignment thereof without the consent of the other party
thereto would constitute a breach thereof or in any material way affect the
rights of Sellers thereunder, unless such consent is obtained.

 

12.3 Consents, Approvals and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires any consent or approval to be
given by a party, or whenever a party must or may exercise discretion, the
parties agree that such consent or approval shall not be unreasonably withheld
or delayed and such discretion shall be reasonably exercised.

 

12.4 Legal Fees and Costs. In the event a party elects to incur legal expenses
to enforce or interpret any provision of this Agreement by judicial proceedings,
the prevailing party will be entitled to recover such legal expenses, including,
without limitation, reasonable attorneys’ fees, costs, and necessary
disbursements at all court levels, in addition to any other relief to which such
party shall be entitled.

 

 - 37 - 

 

 

12.5 Choice of Law. The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Tennessee, without
regard to conflict of laws principles.

 

12.6 Benefit/Assignment. Subject to provisions herein to the contrary, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective legal representatives, successors, and assigns. No party
may assign this Agreement without the prior written consent of the other
parties, which consent shall not be unreasonably withheld; provided, however,
that any party may, without the prior written consent of the other parties,
assign its rights and delegate its duties hereunder to one or more Affiliates
(as defined in Section 12.18). At the Closing and upon the request of Buyer,
Sellers shall, and shall cause its Affiliates owning any portion of the Assets
(the “Seller Entities”) to, transfer the Assets and the Assumed Liabilities to
Buyer and its Affiliates, including, without limitation, Rennova Health Services
TN, Inc. (the “Buyer Entities”). Notwithstanding the provisions of Section 12.22
hereof, the Seller Entities and the Buyer Entities shall be third-party
beneficiaries of this Agreement.

 

12.7 No Brokerage. Except as set forth on Schedule 12.8, Buyer and Sellers each
represent and warrant to the other that it has not engaged a broker in
connection with the transactions described herein. Each party agrees to be
solely liable for and obligated to satisfy and discharge all loss, cost, damage,
or expense arising out of claims for fees or commissions of brokers employed or
alleged to have been employed by such party.

 

12.8 Cost of Transaction. Whether or not the transactions contemplated hereby
shall be consummated, the parties agree as follows: (i) Sellers shall pay the
fees, expenses, and disbursements of Sellers and their agents, representatives,
accountants, and legal counsel incurred in connection with the subject matter
hereof and any amendments hereto; and (ii) Buyer shall pay the fees, expenses,
and disbursements of Buyer and its agents, representatives, accountants and
legal counsel incurred in connection with the subject matter hereof and any
amendments hereto. Buyer shall pay the cost of the Title Commitment, the Title
Policy, the Survey and the Environmental Inspection Report, licensure
application fees, recording fees, any state and local deed, stamp, or transfer
taxes associated with or assessed in connection with the sale and purchase of
the Assets, and mechanical, structural, electrical and roofing engineering costs
related to or arising out of the transactions contemplated by this Agreement.

 

12.9 Confidentiality. It is understood by the parties hereto that the
information, documents, and instruments delivered to Buyer by Sellers and their
agents and the information, documents, and instruments delivered to Sellers by
Buyer and its agents are of a confidential and proprietary nature. Each of the
parties hereto agrees that both prior and subsequent to the Closing it will
maintain the confidentiality of all such confidential information, documents, or
instruments delivered to it by each of the other parties hereto or their agents
in connection with the negotiation of this Agreement or in compliance with the
terms, conditions, and covenants hereof and will only disclose such information,
documents, and instruments to its duly authorized officers, members, directors,
representatives, and agents (including consultants, attorneys, and accountants
of each party) and applicable Government Entities in connection with any
required notification or application for approval or exemption therefrom. Each
of the parties hereto further agrees that if the transactions contemplated
hereby are not consummated, it will return all such documents and instruments
and all copies thereof in its possession to the other parties to this Agreement.
Each of the parties hereto recognizes that any breach of this Section 12.10
would result in irreparable harm to the other party to this Agreement and its
Affiliates (as defined in Section 12.18 below) and that therefore either Sellers
or Buyer shall be entitled to an injunction to prohibit any such breach or
anticipated breach, without the necessity of posting a bond, cash, or otherwise,
in addition to all of its other legal and equitable remedies. Nothing in this
Section 12.10, however, shall prohibit the use of such confidential information,
documents, or information for such governmental filings as in the opinion of
Sellers’ counsel or Buyer’s counsel are required by law or governmental
regulations or are otherwise required to be disclosed pursuant to applicable
state law.

 

 - 38 - 

 

 

12.10 Public Announcements. Sellers and Buyer mutually agree that no party
hereto shall release, publish, or otherwise make available to the public in any
manner whatsoever any information or announcement regarding the transactions
herein contemplated without the prior written consent of Sellers and Buyer,
except for information and filings reasonably necessary to be directed to
governmental agencies to fully and lawfully effect the transactions herein
contemplated or required in connection with securities and other laws.

 

12.11 Waiver of Breach. Except as herein expressly provided to the contrary, no
waiver of any provision of this Agreement is valid unless the same is in writing
and signed by the party against whom such waiver is sought to be enforced. The
waiver by any party of a breach or violation of any provision of this Agreement
shall not operate as, or be construed to constitute, a waiver of any subsequent
breach of the same or any other provision hereof.

 

12.12 Notice. Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by receipted overnight delivery, or five (5) days after
being deposited in the United States mail, with postage prepaid thereon,
certified or registered mail, return receipt requested, addressed as follows:

 

  Sellers: Jellico Community Hospital, Inc.     7800 N. Dallas Parkway, Ste. 200
    Plano, TX 75024     Attn: President         With a simultaneous copy to:
Community Hospital Corporation     7800 N. Dallas Parkway, Ste. 200     Plano,
TX 75024     Attn: General Counsel         Buyer: c/o Rennova Health     400
South Australian Ave.     8th Floor     West Palm Beach, FL 33401     Attention:
CEO         With a simultaneous copy to: Rennova Health     400 South Australian
Ave.     8th Floor     West Palm Beach, FL 33401     Attention: General Counsel
        With a simultaneous copy to: Bass, Berry & Sims PLC     150 Third Avenue
South, Suite 2800     Nashville, TN 37201     Attention: Michael R. Hill

 

or to such other address, and to the attention of such other person or officer
as any party may designate, with copies thereof to the respective counsel
thereof as notified by such party.

 

 - 39 - 

 

 

12.13 Severability. In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice,
or disturb the validity of the remainder of this Agreement, which shall be and
remain in full force and effect, enforceable in accordance with its terms.

 

12.14 Gender and Number. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine, and neuter,
and the number of all words herein shall include the singular and plural.

 

12.15 Divisions and Headings. The divisions of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are
solely for convenience and shall have no legal effect in construing the
provisions of this Agreement.

 

12.16 Survival. All of the representations, warranties, covenants, and
agreements made by the parties in this Agreement or pursuant hereto in any
certificate, instrument, or document shall survive the consummation of the
transactions described herein, and may be fully and completely relied upon by
Sellers and Buyer, as the case may be, notwithstanding any investigation
heretofore or hereafter made by any of them or on behalf of any of them, and
shall not be deemed merged into any instruments or agreements delivered at the
Closing or thereafter. The representations and warranties contained in or made
pursuant to this Agreement shall survive the Closing for a period of one (1)
year following the Closing Date (the “Survival Period”).

 

12.17 Affiliates. As used in this Agreement, the term “Affiliate” means, as to
the entity in question, any person or entity that directly or indirectly
controls, is controlled by or is under common control with, the entity in
question and the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity whether through ownership of voting securities, by contract or otherwise.

 

12.18 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO,
THE CONSTITUTION OF THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY
APPLICABLE STATUTE OR REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

 - 40 - 

 

 

12.19 Effective Time. The transactions contemplated hereby shall be effective
for accounting and all other purposes as of the Effective Time.

 

12.20 No Inferences. Inasmuch as this Agreement is the result of negotiations
between sophisticated parties of equal bargaining power represented by counsel,
no inference in favor of, or against, either party shall be drawn from the fact
that any portion of this Agreement has been drafted by or on behalf of such
party.

 

12.21 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of Buyer and Sellers and their respective
permitted successors or assigns, and it is not the intention of the parties to
confer, and this Agreement shall not confer, third-party beneficiary rights upon
any other person.

 

12.22 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

12.23 Entire Agreement/Amendment. This Agreement supersedes all previous
contracts or understandings, including any offers, letters of intent, proposals
or letters of understanding, and constitutes the entire agreement of whatsoever
kind or nature existing between or among the parties respecting the within
subject matter, and no party shall be entitled to benefits other than those
specified herein. As between or among the parties, no oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect. The parties specifically acknowledge that in entering into and executing
this Agreement, the parties rely solely upon the representations and agreements
contained in this Agreement and no others. All prior representations or
agreements, whether written or verbal, not expressly incorporated herein are
superseded, and no changes in or additions to this Agreement shall be recognized
unless and until made in writing and signed by all parties hereto. This
Agreement may be executed in two or more counterparts, each and all of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.

 

12.24 Seller Guarantor Guaranty. Seller Guarantor hereby unconditionally and
absolutely guarantees the prompt performance and observance by Sellers of any
obligations of Sellers arising under (i) Section 11.2(i), but only with respect
to breaches of the representations and warranties in Sections 3.7, 3.20 or 3.24
arising from events occurring on or after May 1, 2015; (ii) Section 11.2(ii),
but only with respect to a breach of Section 10.9; or (iii) Section 11.2(iii),
but only with respect to any Excluded Liabilities described in Sections 1.4(e)
or (l) arising from events occurring on or after May 1, 2015. The obligation of
Seller Guarantor under this Section 12.25 is a continuing guaranty and shall
remain in effect, and the obligations of Seller Guarantor shall not be affected,
modified or impaired upon the happening from time to time of an of the following
events, whether or not with notice or consent of Seller Guarantor:

 

(a) The compromise, settlement, release, change, modification, amendment (except
to the extent of such compromise, settlement release, change, modification or
amendment) of any or all of the obligations, duties, covenants, or agreements or
any party under this Agreement or any ancillary documents hereto; or

 

 - 41 - 

 

 

(b) The extension of the time for performance of payment of money pursuant to
this Agreement, or of the time for performance of any other obligations,
covenants or agreements under or arising out of this Agreement or any ancillary
documents hereto or the extension or the renewal thereof.

 

12.25 Buyer Guarantor Guaranty. Buyer Guarantor hereby unconditionally and
absolutely guarantees the prompt performance and observance by Buyer of any
obligations of Sellers arising Section 1.3. The obligation of Seller Guarantor
under this Section 12.26 is a continuing guaranty and shall remain in effect,
and the obligations of Buyer Guarantor shall not be affected, modified or
impaired upon the happening from time to time of an of the following events,
whether or not with notice or consent of Buyer Guarantor:

 

(a) The compromise, settlement, release, change, modification, amendment (except
to the extent of such compromise, settlement release, change, modification or
amendment) of any or all of the obligations, duties, covenants, or agreements or
any party under this Agreement or any ancillary documents hereto; or

 

(b) The extension of the time for performance of payment of money pursuant to
this Agreement, or of the time for performance of any other obligations,
covenants or agreements under or arising out of this Agreement or any ancillary
documents hereto or the extension or the renewal thereof.

 

12.26 Risk of Loss. Notwithstanding any other provision hereof to the contrary,
the risk of loss in respect of casualty to the Assets shall be borne by Sellers
prior to the Effective Time and by Buyer thereafter.

 

12.27 Sellers’ Knowledge. “Sellers’ knowledge” (and any similar expression)
means, as to a particular matter, the actual knowledge of any person specified
with respect to Sellers on Schedule 12.27.

 

12.28 Material Adverse Effect. “Material Adverse Effect” means any change, fact,
circumstance, occurrence, event, effect or condition that results in, or could
reasonably be expected to result in, the diminution of the value of the Assets
by an amount equal to or greater than $350,000, except to the extent resulting
from (i) changes in general local, domestic, foreign or international economic
conditions, (ii) changes generally affecting the healthcare industry, (iii) acts
of war, sabotage or terrorism, military actions or the escalation thereof, or
(iv) any changes in applicable laws or accounting rules or principles, including
changes in GAAP.

 

SIGNATURE PAGE FOLLOWS

 

 - 42 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals by their authorized officers, all as of the date first
above written.

 

  “Hospital Seller”         JELLICO COMMUNITY HOSPITAL, INC.         By: /s/ Joe
Thomason   Title: President         “Clinic Seller”         CAREPLUS RURAL
HEALTH CLINIC, LLC         By: /s/ Joe Thomason   Title: Manager         “Buyer”
        JELLICO MEDICAL CENTER, INC.         By: /s/ Seamus Lagan   Title: Chief
Executive Officer         “Seller Guarantor”         COMMUNITY HOSPITAL
CORPORATION         By: /s/ Jim Kendrick   Title: President and CEO        
“Buyer Guarantor”         RENNOVA HEALTH, INC.         By: /s/ Seamus Lagan  
Title: Chief Executive Officer

 

   

 

 